UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   03/19/2019

 MARVIN PEARLSTEIN, et al.,

                                Plaintiffs,              OPINION AND ORDER REGARDING
                                                      BLACKBERRY’S PRIVILEGE DESIGNATIONS
                    -against-
                                                              13-CV-07060 (CM)(KHP)

 BLACKBERRY LIMITED, et al.,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

                                              BACKGROUND

       This case is a putative class action alleging securities fraud brought pursuant to Section

10(b)(5) of the Securities and Exchange Act of 1934 (the “Exchange Act”). Plaintiffs contend

that BlackBerry Limited (“BlackBerry”) made various material misrepresentations and omissions

concerning the 2013 launch of its Z10 smartphone in the United States which artificially inflated

its stock price for a period of time. They identify four specific documents in which the alleged

misrepresentations and omissions were made: BlackBerry’s fiscal year 2013 financial results

(published on March 28, 2013), an April 12, 2013 press release refuting a negative market

research report published by Detwiler Fenton & Co. (“Detwiler”) stating that Z10 return rates

were exceptionally high (the “Detwiler Report”), BlackBerry’s financial results for the first

quarter of fiscal year 2014 (published on June 28, 2013), and an August 12, 2013 press release

announcing a potential sale of the company, among other strategic alternatives being

considered by BlackBerry’s board. All of these documents were filed with the U.S. Securities




                                                  1
and Exchange Commission (“SEC”) via a Form 6-K. 1 The Court assumes familiarity with other

background facts and does not repeat them here. See Pearlstein v. BlackBerry Ltd., No. 13-cv-

7060 (CM), 2018 WL 1444401 (S.D.N.Y. Mar. 19, 2018); Pearlstein v. BlackBerry Ltd., 93 F. Supp.

3d 233 (S.D.N.Y. 2015), aff’d sub nom. Cox v. BlackBerry Ltd., 660 F. App’x 23 (2d Cir. 2016).

        The procedural history of the case is lengthy. In brief, Defendants moved to dismiss the

First Amended Complaint in March 2015, which the Court granted. (Doc. No. 54, 56, 59, 62,

63.) Plaintiffs appealed. In August 2016, the Second Circuit affirmed dismissal of the complaint

but remanded on the issue of leave to amend in light of the U.S. Supreme Court’s 2018 decision

in Omnicare, Inc. v Laborers Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 1318 (2015),

which altered the standard for determining whether a statement of opinion is misleading for

purposes of a securities fraud case. (Doc. No. 64.) Plaintiffs then requested permission to

amend the complaint based on new information learned since filing the First Amended

Complaint. Specifically, it had come to light that a former executive at Wireless Zone, a retailer

that sold BlackBerry Z10s, illegally sold real-time data on Z10 returns to Detwiler and that real-

time data was the basis for Detwiler’s report that customers were returning Z10s at unusually

high rates. The Court granted Plaintiffs’ motion to amend the complaint. (Doc. No. 81.)

BlackBerry then filed another motion to dismiss. In March 2018, the Court denied the motion

on the ground that it was plausible BlackBerry had information about Z10 returns at Wireless

Zone that contradicted its public statements made in the April 12, 2013 press release to the




1
  An SEC Form 6-K is utilized by a foreign private issuer to provide communications and material information that is
made public in its home country. The form promotes cross-border information sharing by allowing U.S. investors
in foreign securities to have the same access to information that investors in the foreign company's home market
receive.

                                                         2
effect that customers were satisfied with the Z10 and return rates were at or below the

company’s forecasts and in line with the industry. Pearlstein, 2018 WL 1444401, at *4. The

parties then commenced discovery.

                                             PENDING MOTIONS

        A dispute has now arisen concerning certain documents that BlackBerry is withholding

from production on the grounds they are protected by attorney-client privilege and/or the work

product doctrine. Plaintiffs have filed two motions challenging these designations. In the first

motion, Plaintiffs seek to compel production of various communications involving Defendant

Steve Zipperstein, BlackBerry’s former Chief Legal Officer, or conducted at Zipperstein’s

direction (the “Zipperstein Documents”). All of these documents were withheld on the basis of

attorney-client privilege. Most are dated April 11 and 12, 2013 and concern the April 12, 2013

press release. The Zipperstein Documents predominately consist of communications collecting

and discussing Z10 return rates, drafting and commenting on the press release and discussing

additional responses to the Detwiler Report, including potential legal actions. Eighty-two of the

Zipperstein Documents were submitted to the Court for in camera review. 2 (Doc. No. 212.)

        Plaintiffs contend that the Zipperstein Documents are not privileged because (1) the

predominant purpose of the communications was not to request or provide legal advice, (2) the

communications are subject to the crime-fraud or fiduciary exceptions to the privilege, and (3)

BlackBerry waived any privilege attaching to the communications by virtue of including a legal

opinion statement by Zipperstein in the April 12, 2013 press release. BlackBerry argues that the




2
 The other Zipperstein Documents appear on BlackBerry’s privilege log as numbers 1, 9, 10, 41, 46-47, 55, 96, 97,
145-147, 151-153, 166, 171, 191, 192, 194-198, 225-238, 267, 269, 270, 274, 275, 278, 281, and 305.

                                                        3
Zipperstein Documents were properly withheld because their primary purpose was to obtain or

provide legal advice and that none of the exceptions to privilege cited by Plaintiffs apply.

        In their second motion, Plaintiffs move to compel production of additional documents

listed on Defendant’s privilege log, all of which were designated as attorney-client

communications and some of which were also designated as attorney work product. (Doc. No.

214.) Plaintiffs complain that BlackBerry’s privilege log is inadequate and vague as a whole.

Plaintiffs question assertions of attorney-client privilege as to communications that do not

appear to involve an attorney or where an attorney is merely copied. They contend that draft

documents are not privileged and that the work product doctrine is inapplicable to certain

documents. Finally, they argue that BlackBerry waived privileged (1) insofar as some of the

listed communications included a non-employee public relations consultant named Aaron

Curtiss and (2) with respect to information underlying a presentation given to the SEC in May

2013 in which the company urged the SEC to take action against Detwiler for its allegedly false

reporting about Z10 sales and returns. They contend that some of these challenges to privilege

also apply to some of the Zipperstein Documents. BlackBerry defends its assertions of privilege

except as to one document that it has decided to produce (Document No. 299). It also

proposes to produce several of the challenged documents in redacted form (Document Nos.

326, 327, 330, 345). Sixteen of the additional, non-Zipperstein Documents were submitted for

in camera review. 3


3
  The additional documents on BlackBerry’s privilege log challenged by Plaintiffs but that were not submitted for in
camera review include documents 154, 179, 180, 181, and 351 (non-attorney communications); 328, 329, 369,
372, 375, and 390 (attorney only cc’d on communications); 3-4, 6, 23-26, 39, 41, 46-48, 272274-275, 278, 289-290,
388, 413-415 (privilege log vague as to nature of legal advice); 57-59, 82-87, 89-95, 98-120, and 123-125
(communications concerning preparation of April 12, 2013 press release that are challenged on the same bases as
other similar communications submitted for in camera review).

                                                         4
       The documents submitted for in camera review fall under the following categories:

           •   Emails concerning Brightstar South Africa, a distributor of BlackBerry devices
               (143, 155, 159).
           •   Drafts of a script for BlackBerry’s CEO for a Q42013 investor conference call and
               emails concerning same (149, 150).
           •   Drafts of a contract with a distributor (182, 185, 187, 300).
           •   An internal presentation regarding the sale of the Z10 to enterprise customers
               (183).
           •   Drafts of the April 12, 2013 press release and emails concerning the press
               release shared with a public relations consultant (199, 201, 202, 203, 204, 205,
               206, 207, 208, 209, 210, 211, 212, 244, 246, 247, 248, 249, 250, 251, 252, 253,
               254, 255, 256, 257, 258, 261, 262, 263, 264, 265, 268, 283). Defendant also
               claims work product protection with respect to Document No. 257.
           •   Internal emails concerning preparation of the April 12, 2013 press release and
               collection of information about Z10 returns (289, 298, 302, 303, 306, 307, 308,
               309, 310, 311, 314, 317, 318, 325)
           •   Post press-release communications about Z10 return rates in the U.S. and
               Canada and initial customer complaints (326, 327, 330, 339, 341, 345, 356, 357,
               358, 359, 360, 390, 391, 392).
           •   Post press-release emails and draft of specific communication to Verizon to
               collect information about Z10 returns (352, 353, 354, 355, 365, 366, 367, 368,
               369, 370, 371, 372, 373, 374, 375, 376, 377). Defendant also claims work
               product protection with respect to these documents.
           •   Emails between Zipperstein and Board of Directors regarding trading activity in
               light of the Detwiler Report (245).
           •   Emails between outside counsel and Zipperstein and Zipperstein and BlackBerry
               management concerning a press inquiry (315, 316).
           •   A litigation hold memo (338). Defendant also claims work product protection as
               to this document.
           •   Emails concerning a draft communication with a distributor (352, 353, 354, 355).
               Defendant also claims work product protection as to these documents.
           •   An email with counsel concerning a potential campaign to reach out to Z10
               customers (412).
           •   Drafts of a press release concerning BlackBerry’s release of Q42013 results (163,
               178).

       The Court has carefully considered the parties’ arguments in their briefs and at the

December 6, 2018 oral argument. Its rulings are set forth below. For ease of review, its rulings




                                               5
on the ninety-eight documents submitted for in camera review also are summarized at the

Addendum to this Opinion.

                                        LEGAL STANDARDS

1.     Burden of Demonstrating Privilege Through Privilege Log

       The party withholding a document on the basis of attorney-client privilege or the work

product doctrine bears the burden of establishing facts to demonstrate applicability of the

protective rule. In re Grand Jury Subpoena Dated Jan. 4, 1984, 750 F.2d 223, 224–25 (2d Cir.

1984). Federal Rule of Civil Procedure 26(b)(5) and Local Civil Rule 26.2 require the party

withholding a document to prepare a privilege log. The Local Civil Rule specifies that the party

must provide complete identifying information, date, type of document, and subject matter in a

privilege log at the time the party responds to discovery. Dey, L.P. v. Sepracor, Inc., No. 07-cv-

2353 (JGK) (RLE), 2010 WL 5094406, at *2 (S.D.N.Y. Dec. 8, 2010) (citing Local Civ. R. 26.2(c)).

“The standard for testing the adequacy of the privilege log is whether, as to each document, it

sets forth specific facts that, if credited, would suffice to establish each element of the privilege

that is claimed.” In re Methyl Tertiary Butyl Ether (“MTBE”) Prods. Liab. Litig., 274 F.R.D. 106,

112 (S.D.N.Y. 2011); Orbit One Commc’ns, Inc. v. Numerex Corp., 255 F.R.D. 98, 109 (S.D.N.Y.

2008) (a party must justify assertion of privilege by providing sufficient information by its

adversary to assess any potential objections).

       Where a properly prepared privilege log has been served, the withholding party's

obligation to produce evidence to sustain its assertions of privilege is generally limited to those

elements of the privilege or protection challenged by the adversary. 8 Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 2016.1 at 318 n.1 (3d ed.


                                                  6
2010) (citing SEC v. Beacon Hill Asset Mgmt. LLC, 231 F.R.D. 134, 140 (S.D.N.Y. 2004)); ECDC

Envtl., L.C. v. N.Y. Marine & Gen. Ins. Co., No. 96-cv-6033 (BSJ) (HBP), 1998 WL 614478, at *3-4

(S.D.N.Y. June 4, 1998). A party may, however, submit additional affidavits or evidentiary

material to support its claim of privilege if challenged. See Johnson Matthey, Inc. v. Research

Corp., No. 01-cv-8115 (MBM) (FM), 2002 WL 31235717, at *3 (S.D.N.Y. Oct. 3, 2002) (“[W]here

the information in the log is insufficient to establish a factual basis for the privilege, the

proponent of the privilege bears the burden of showing its applicability, a gap which often is

filled through an affidavit or deposition testimony.”).

2.     Attorney-Client Privilege

       The attorney-client privilege protects communications between client and counsel made

for the purpose of obtaining or providing legal advice that were intended to be and in fact kept

confidential. In re County of Erie, 473 F.3d 413, 418-419 (2d Cir. 2007); United States v. Constr.

Prods. Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996). As the U.S. Supreme Court explained in

Upjohn Co. v. United States, the privilege encourages full and frank communications between a

client and counsel, which in turn promotes an understanding of and compliance with the law

and the administration of justice. 449 U.S. 383, 389 (1981). The privilege is narrowly

construed, however, because it renders relevant information undiscoverable. Fisher v. United

States, 425 U.S. 391, 403 (1976); In re County of Erie, 473 F.3d at 418.

       The privilege applies to a company’s communications with its external and in-house

lawyers. But, in light of the two hats often worn by in-house lawyers, communications between

a corporation’s employees and its in-house counsel though subject to the attorney-client

privilege must be scrutinized carefully to determine whether the predominant purpose of the


                                                   7
communication was to convey business advice and information or, alternatively, to obtain or

provide legal advice. If the former, the communication is not protected by the attorney-client

privilege. In re County of Erie, 473 F.3d at 418, 420; In re Grand Jury Subpoena Duces Tecum,

731 F.2d 1032, 1036-37 (2d Cir. 1984). When determining the predominant purpose of a

communication between a company’s employees and its in-house lawyers, a court must assess

the communication “dynamically and in light of the advice being sought or rendered, as well as

the relationship between advice that can be rendered only by consulting legal authorities and

advice that can be given by a non-lawyer.” In re County of Erie, 473 F.3d at 420-421. The

determination “also may be informed by the overall needs and objectives that animate the

client’s request for advice.” Id. at 421. Importantly, the fact that a lawyer may highlight

collateral non-legal risks and costs relating to “expense, politics, insurance, commerce, morals

and appearances” or report “what other persons are doing or thinking about the matter” in the

course of rendering legal advice does not compromise the privilege so long as the predominant

purpose of the communication was to render legal advice. Id. at 420.

       It is not just communications that are subject to the privilege. Internal investigation

notes and documents also may be privileged. Because the “first step in the resolution of any

legal problem is ascertaining the factual background and sifting through the facts with an eye to

the legally relevant,” Upjohn Co., 449 U.S. at 390-91, factual investigations conducted or

directed by an attorney fall within the attorney-client rubric. Id. at 391 (employee factual

responses to questionnaires from counsel in connection with internal investigation to provide

legal advice protected by attorney-client privilege); Gucci Am., Inc. v. Guess?, Inc., 271 F.R.D. 58,

71 (S.D.N.Y. 2010) (citations omitted) (collecting cases).


                                                 8
       Courts also have applied the privilege to communications among non-lawyer employees

of a corporation where the purpose of the communication was to provide information to

counsel or aid counsel in providing legal advice. Upjohn Co., 449 U.S. at 394; People’s United

Bank v. PeoplesBank, No. 08-cv-1858 (PCD), 2009 WL 10689492, at *2 (D. Conn. Dec. 28, 2009);

see also Cuno, Inc. v. Pall Corp., 121 F.R.D. 198, 203 (E.D.N.Y. 1988) (attorney-client privilege

protects the giving of information from an employee to a superior for transmission to lawyer if

made for the purpose of securing legal advice, requested by corporate superior, provided

within the scope of the employees’ corporate duties and confidentiality maintained).

3.     Work Product Doctrine

       Pursuant to Rule 26(b)(3) of the Federal Rules of Civil Procedure, documents and

tangible things prepared by a party or its representative in anticipation of litigation are

protected under the work product doctrine. See Fed. R. Civ. P. 26(b)(3)(A); Welland v. Trainer,

No. 00-cv-0738 (JSM), 2001 WL 1154666, at *2 (S.D.N.Y. Oct. 1, 2001) (if document “was

prepared ‘because of existing or expected litigation” it is eligible for work product protection)

(quoting United States v. Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998)); see also Hickman v.

Taylor, 329 U.S. 495 (1947) (establishing and articulating application of the work product

doctrine). The key factor in determining applicability of this doctrine is whether the documents

or things were prepared “with an eye toward” or “in anticipation of” or “because of the

prospect of litigation.” Hickman, 329 U.S. at 510-511; Schaeffler v. United States, 806 F.3d 34,

43 (2d Cir. 2015); Adlman, 134 F.3d at 1202. “[T]he doctrine is not satisfied merely by a

showing that the material was prepared at the behest of a lawyer or was provided to a lawyer.

Rather the materials must result from the conduct of ‘investigative or analytical tasks to aid


                                                 9
counsel in preparing for litigation.’” In re Symbol Techs., Inc. Sec. Litig., No. 05-cv-3923 (DRH)

(AKT), 2017 WL 1233842 (E.D.N.Y. Mar. 31, 2017) (quoting Wultz v. Bank of China Ltd., 304

F.R.D. 384, 393-94 (S.D.N.Y. 2015)). Thus, a court must determine if the materials would have

been prepared in essentially similar form irrespective of the litigation. Id., at *8 (citing Adlman,

134 F.3d at 1202); Clarke v. J.P. Morgan Chase & Co., No. 08-cv-2400 (CM) (DF), 2009 WL

970940, at *7 (S.D.N.Y. Apr. 10, 2009). But, unlike the rule for invoking attorney-client

privilege, the predominant purpose of the work product need not be to assist with litigation to

be protected; rather, the work product need only have been prepared or obtained because of

the prospect of litigation. Adlman, 134 F.3d at 1202; In re Symbol Techs., Inc. Sec. Litig., 2017

WL 1233842, at *8.

       Work product comes in two forms. Opinion work product consists of the mental

impressions, conclusions, opinions and legal theories of an attorney or other representative of a

party and is given heightened protection. Fact work product consists of factual material,

including the results of a factual investigation. This latter type of work product is subject to

disclosure upon a showing of substantial need and an inability to obtain the equivalent without

undue hardship. Upjohn Co., 449 U.S. at 400; Hickman, 329 U.S. at 511; In re Grand Jury

Subpoena Dated July 6, 2005, 510 F.3d 180, 183-84 (2d Cir. 2007); Adlman, 134 F.3d at 1204.

       Courts in the Second Circuit have held that “[a] substantial need exists ‘where the

information sought is “essential” to the party's defense, is “crucial” to the determination of

whether the defendant could be held liable for the acts alleged, or carries great probative value

on contested issues.’” Gucci Am., 271 F.R.D. at 74–75 (quoting Nat'l Cong. for Puerto Rican

Rights v. City of New York, 194 F.R.D. 105, 110 (S.D.N.Y. 2000)). The documents must “have a


                                                 10
unique value apart from those already in the movant's possession.” FTC v. Boehringer

Ingelheim Pharm., Inc., 778 F.3d 142, 155–56 (D.C. Cir. 2015). Disclosure is warranted only

when the moving party makes a strong showing of the relevance and importance of the fact

work product and that “it is likely to be significantly more difficult, time-consuming or

expensive to obtain the information from another source.” In re Aggrenox Antitrust Litig., No.

14-md-2516 (SRU), 2017 WL 5885664 (D. Conn. Nov. 29, 2017) (internal citations omitted).

4.     Exceptions to Privilege and Work Product Protection

       Courts recognize several exceptions to privilege and work product protection which

Plaintiffs say apply here. First, a party may waive privilege or work product protection by

voluntarily disclosing otherwise protected information to a third party or injecting protected

material into a litigation. The party asserting privilege has the burden of establishing that there

has been no waiver. Egiazaryan v. Zalmayev, 290 F.R.D. 421, 427 (S.D.N.Y. 2013). Second,

courts will not recognize the attorney-client privilege or work product protection if doing so

would serve to hide a crime under the so-called crime-fraud exception. The burden of

demonstrating applicability of the crime-fraud exception falls on the party seeking disclosure.

In re Richard Roe, Inc., 68 F.3d 38, 40 (2d Cir. 1995). Third, in some circumstances, courts find

that a party who stands in a fiduciary capacity vis-à-vis its adversary may not shield its attorney-

client communications from disclosure if the communications relate to fiduciary matters. The

party seeking documents under the fiduciary exception bears the burden of demonstrating

good cause for disclosure. In re Omnicom Group, Inc. Sec. Litig., 233 F.R.D. 400, 412 (S.D.N.Y.

2006). Each of these exceptions is discussed in more detail below.




                                                11
       A.      Waiver

               1.       Circumstances Giving Rise to Waiver

       Slightly different rules govern waiver of attorney-client privilege and work product

protection. In the case of the attorney-client privilege, “if the holder of the privilege voluntarily

discloses or consents to disclosure of any significant part of the matter or communication over

which the privilege is claimed,” the privilege is waived. Fullerton v. Prudential Ins. Co., 194

F.R.D. 100, 102 (S.D.N.Y. 2000) (quoting United States v. Int’l Bhd. of Teamsters, 961 F. Supp.

665, 673 (S.D.N.Y.1997)); see also Gruss v. Zwirn, No. 09-cv-6441 (PGG) (MHD), 2013 WL

3481350, at *11 (S.D.N.Y. July 10, 2013) (citing In re Steinhardt Partners, L.P., 9 F.3d 230, 235

(2d Cir. 1993)); In re Visa Check/MasterMoney Antitrust Litig., 190 F.R.D. 309, 314 (E.D.N.Y.

2000). As relevant here, the waiver rule does not apply if the disclosure of attorney-client

communications is made to a public relations consultant hired by the lawyer for the purpose of

assisting the lawyer in rendering legal advice or to achieve a legal goal. For example, in In re

Grand Jury Subpoenas Dated March 24, 2003, lawyers hired a public relations firm to assist

them in generating favorable publicity during a high profile grand jury investigation in order to

lessen pressure on the prosecutors to secure an indictment against their client. See 265 F.

Supp. 2d 321, 323–24 (S.D.N.Y. 2003). The Court found the privilege had not been waived

because the purpose of the disclosure was to help the lawyers achieve a legal goal—avoidance

of indictment. Id. However, the public relations exception recognized in In re Grand Jury

Subpoenas Dated March 24, 2003 is narrowly construed. Id. at 329–30; see Ravenell v. Avis

Budget Group, Inc., No. 08-cv-2113 (SLT), 2012 WL 1150450, at *3 (E.D.N.Y. Apr. 5, 2012) (“The

reach of [In re Grand Jury Subpoenas Dated March 24, 2003 is] limited by its context: the Court


                                                 12
couched its finding in the narrow scenario of public relations consultants assisting lawyers

during a high profile grand jury investigation.”); In re Chevron Corp., 749 F. Supp. 2d 170, 184

n.64 (S.D.N.Y. 2010), aff’d sub nom. Lago Agrio Plaintiffs v. Chevron Corp., 409 F. App’x 393 (2d

Cir. 2010) (interpreting In re Grand Jury Subpoenas Dated March 24, 2003 as having a “very

narrow holding” and applicable only in “cases such as . . . high profile grand jury

investigation[s]”). That is, when a public relations consultant has performed nothing other than

standard public relations services, the normal rule applies and disclosure of privileged

communications to the consultant will result in a waiver. See Haugh v. Schroder Inv. Mgmt. N.

Am. Inc., No. 02-cv-7955 (DLC), 2003 WL 21998674, at *3 (S.D.N.Y. Aug. 25, 2003)

(communications not privileged because Plaintiff did not show that the public relations

specialist performed anything other than standard public relations services or that

communications were necessary to the provision of legal advice); Calvin Klein Trademark Trust

v. Wachner, 198 F.R.D. 53, 55 (S.D.N.Y. 2000) (exception to waiver rule inapplicable to public

relations communications that “simply serve[ ] to assist counsel in assessing the probable public

reaction to various strategic alternatives, as opposed to enabling counsel to understand aspects

of the client's own communications that could not otherwise be appreciated in the rendering of

legal advice”).

       Unlike the attorney-client privilege, work product protection is not waived merely

because the material is disclosed to a third party. See, e.g., Adlman, 134 F.3d at 1200 n. 4 (work

product may be shown to others “simply because there [is] some good reason to show it”

without waiving the protection). Protection is waived only when work product is disclosed to a

third party in a manner that is inconsistent with the purpose of the protection. See In re


                                                13
Steinhardt Partners, L.P., 9 F.3d at 235; In re Symbol Techs., Inc. Sec. Litig., 2017 WL 1233842, at

*9 (disclosure that substantially increases the opportunities for potential adversaries to obtain

the information results in a waiver of work product protection); In re Visa Check/MasterMoney

Antitrust Litig., 190 F.R.D. at 314 (purpose of work product doctrine is “to keep counsel's work

from his opponent in the litigation so that it will not be used against him”).

       So, what is the purpose of the work product doctrine? The U.S. Supreme Court in

Hickman v. Taylor explained that the doctrine exists to promote our adversarial system of

jurisprudence and permit attorneys to work “with a certain degree of privacy free from

unnecessary intrusion by opposing parties and their counsel.” 329 U.S. at 510-511; see also

AT&T, 642 F.2d at 1299 (work product doctrine exists to “promote the adversary system by

safeguarding the fruits of an attorney’s trial preparation from the discovery attempts of an

opponent.”). Disclosure of work product to a privately retained public relations consultant

would not typically result in a waiver of protection because it is unlikely the material disclosed

will end up in the hands of an adversary and such disclosures are typically subject to

confidentiality agreements.

       There are other ways attorney-client privilege and work product protection can be

waived. A party cannot assert reliance on counsel as a defense or selectively proffering

protected information in litigation without waiving privilege. Fairness requires waiver in these

circumstances so a party’s adversary and fully explore the validity of the defense of advice of

counsel and prepare cross examination. In re County of Erie, 546 F.3d 222, 228-29 (2d Cir.

2008); In re Grand Jury Proceedings, 219 F.3d 175, 191 (2d Cir. 2000); In re Lehman Bros.




                                                14
Holdings, Inc., No. 10-cv-6200 (RMB) (FM), 2011 WL 2651812, at *2 (S.D.N.Y. June 22, 2011); In

re Omnicom Group, Inc. Sec. Litig., 233 F.R.D. at 413-14.

               2.      Scope of Waiver

       When a waiver of attorney-client privilege or work product protection has occurred, the

court then must address the scope of the waiver. The scope of waiver of attorney-client

privilege is determined based on the “fairness doctrine” as described by the Second Circuit in In

re von Bulow. 828 F.2d 94, 101 (2d Cir. 1987). The doctrine is designed “to prevent prejudice

to a party and distortion of the judicial process that may be caused by the privilege-holder's

selective disclosure during litigation of otherwise privileged information.” Id.; see United States

v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (“[T]he attorney-client privilege cannot at once

be used as a shield and a sword. A defendant may not use the privilege to prejudice his

opponent’s case or to disclose some selected communications for self-serving purposes.”)

(citations omitted). When there has been a selective disclosure of attorney-client

communications in the litigation, courts typically find the party has waived privilege as to all

documents pertaining to the subject disclosed. In re Symbol Techs., Inc. Sec. Litig., 2017 WL

1233842, at *16-18 (ordering disclosure of nine memoranda on confidential witnesses’

statements because five other memoranda were disclosed for withholding party’s strategic

benefit) (citations omitted); Tribune Co. v. Purcigliotti, No. 93-cv-7222 (LAP) (THK), 1997 WL

10924, at *5 (S.D.N.Y. Jan. 10, 1997), modified, 1998 WL 175933 (S.D.N.Y. Apr. 14, 1998)

(“[W]here there is partial disclosure in the context of the litigation for the benefit of the

privilege holder, there may be a complete subject matter waiver as to all communications on

the subject.”); In re Kidder Peabody Sec. Litig., 168 F.R.D. 459, 470-71 (S.D.N.Y. 1996) (finding


                                                 15
waiver, as “[t]his disclosure to the [Securities and Exchange] Commission was not ‘extrajudicial’

in the sense meant by the Second Circuit in von Bulow”).

       When a privileged communication is disclosed outside of a litigation or extrajudicially,

the scope of the waiver typically is limited to those matters actually revealed. In re Grand Jury

Proceedings, 219 F.3d at 186-187; In re von Bulow, 828 F.2d at 103. Thus, in the von Bulow

case, where privileged communications were revealed to the public in a book and not in a

litigation, the court found waiver only with respect to the particular communications or

portions of communications disclosed. 828 F.2d at 101-03.

       When disclosure of work product or privileged information is made to a governmental

agency Federal Rule of Evidence 502(a) applies. Under that rule, waiver is generally limited to

the precise communication or information disclosed to the governmental agency. Fed. R. Evid.

502(a); Fed. R. Evid. 502 Advisory Committee’s Note (revised 11/28/2007). But, the waiver will

extend to all undisclosed communications and information if (1) the disclosure to the

governmental agency was voluntary or intentional, (2) the disclosed and undisclosed

information concerns the same subject matter, and (3) in fairness ought to be considered

together. Fed. R. Evid. 502(a); In re Symbol Techs., Inc. Sec. Litig., 2017 WL 1233842, at *9

(citations omitted); Mitre Sports Int'l Ltd. v. Home Box Office, Inc., 304 F.R.D. 369, 371 (S.D.N.Y.

2015). In other words, the principles underlying the fairness doctrine have been incorporated

to some extent into Rule 502(a) and, depending on the facts and circumstances, disclosure of

privileged information or work product to a governmental agency may result in a broader

subject matter waiver of undisclosed attorney-client communications and fact work product

pertaining to the subject matter of the disclosure. In re Symbol Techs., Inc. Sec. Litig., 2017 WL


                                                 16
1233842, at *10; see also Gruss, 2013 WL 3481350 (ordering production of interview notes and

summaries because portions of them were voluntarily and selectively disclosed to the SEC in a

PowerPoint presentation; confidentiality agreement with SEC did not restrict SEC’s use of the

disclosed information); In re Weatherford Int’l Sec. Litig., 2013 WL 6628964 (S.D.N.Y. Dec. 16,

2013) (court ordered production of materials actually disclosed to the SEC and factual work

product contained in underlying attorney interview notes; opinion work product protected

from disclosure); Favors v. Cuomo, 285 F.R.D. 187, 200 (E.D.N.Y. 2012) (“[C]ourts generally

permit discovery of work product based on implied or subject-matter waiver only where the

privileged communications have been put at issue or when the defendant seeks to exploit the

doctrine for a purpose inconsistent with the privilege.”); SEC v. Vitesse Semiconductor Corp.,

No. 10-cv-9239 (JSR), 2011 WL 2899082, at *3 (S.D.N.Y. July 14, 2011) (a report given to SEC

containing detailed summaries of interviews and near-verbatim recitations of interview notes

taken by counsel waived privileged and required production of factual portions of attorney

interview notes); In re Initial Pub. Offering Sec. Litig., 249 F.R.D. 457, 460, 466 (S.D.N.Y. 2008)

(“[v]oluntary disclosure of attorney work product, regardless of the existence of a

confidentiality agreement, will waive work product privilege absent special circumstances.”).

       In all cases, courts must evaluate the factual circumstances of a disclosure to determine

whether the disclosing party waived privilege or work product protection and the extent or

scope of any waiver.

       B.      Crime-Fraud Exception

       Another exception to protection is the so-called crime-fraud exception. Communications

“in furtherance of contemplated or ongoing criminal or fraudulent conduct” fall under the


                                                 17
exception. In re Richard Roe, Inc., 68 F.3d at 40. The party seeking disclosure of protected

information via the crime-fraud exception has the burden of demonstrating that there is

probable cause to believe that (1) a crime or fraud has been attempted or committed; and (2)

the privileged communications and work product were in furtherance thereof. Id. There must

be “substantial reason to believe that the party resisting disclosure engaged in or attempted to

commit a fraud and used communications with its attorney to do so.” In re Omnicom Group,

Inc. Sec. Litig., No. 02-cv-4483 (WHP) (MHD), 2007 WL 2376170, at *11 (S.D.N.Y. Aug. 10, 2007);

see also United States v. Zolin, 491 U.S. 554, 572 (1989); Amusement Indus., Inc. v. Stern, 293

F.R.D. 420, 426-27 (S.D.N.Y. 2013). This standard, while “fairly robust,” does not require proof

by a preponderance of the evidence. In re Omnicom Group, Inc. Sec. Litig., 2007 WL 2376170,

at *11. Rather, it requires that the court be “persuaded of at least a substantial possibility of . .

. fraud.” Id., at *11 n.13.

        Plaintiffs argue that the crime-fraud exception applies to several documents on

BlackBerry’s privilege log, including the Zipperstein Documents. However, having reviewed

nearly 100 documents in camera, nothing in them persuades this Court that there is a

substantial possibility that a fraud was committed or that Defendants used the communications

with counsel to commit a crime or fraud. Nor have Plaintiffs provided other facts to persuade

this Court of a substantial possibility of fraud. In re Richard Roe, Inc., 68 F.3d at 40; Amusement

Indus., Inc. v. Stern, 293 F.R.D. at 426-27; In re Omnicom Group, Inc. Sec. Litig., 2007 WL

2376170, at *11. Therefore, the crime-fraud exception does not apply to any of the

documents, and the Court will not further address this exception in the Analysis section below.




                                                 18
       C.      The Fiduciary Exception/Real Client Doctrine

       The last exception to privilege Plaintiffs raise is the fiduciary exception or real client

doctrine. This exception derives from trust law and applies to communications between a

fiduciary and her counsel pertaining to the conduct of fiduciary duties. In re Omnicom Group,

Inc. Sec. Litig., 233 F.R.D. at 410. The theory underlying the exception is that an attorney

advising a fiduciary as to her fiduciary obligations to a trust is in actuality focused on the

beneficiary of the trust. In other words, the real client served by the legal advice is the

beneficiary (not the fiduciary) and, hence, the privilege flows to the beneficiary. Given the

rationale for the exception, when the communications concern legal advice given to the

fiduciary in his personal capacity (that is, when the fiduciary is the real client), the exception

does not apply. See, e.g., In re Long Island Lighting Co., 129 F.3d 268, 271 (2d Cir. 1997); In re

Omnicom Group, Inc. Sec. Litig., 233 F.R.D. at 410; Lawrence v. Cohn, No. 90-cv-2396 (CSH)

(MHD), 2002 WL 109530, at *5 n.2 (S.D.N.Y. Jan. 25, 2002); Hudson v. Gen. Dynamics, 73 F.

Supp. 2d 201, 202-03 (D. Conn. 1999); Martin v. Valley Nat’l Bank of Arizona, 140 F.R.D. 291,

325 (S.D.N.Y. 1991).

       Plaintiffs argue generally that the fiduciary exception should apply to advice given by an

in-house lawyer to a company because company shareholders are the ultimate beneficiary of

the advice. In the context of this case, they assert that when Zipperstein and other in-house

lawyers provided legal advice to BlackBerry, they were advising company executives on their

fiduciary obligations to the company. From there Plaintiffs argue that they as shareholders

were the ultimate beneficiaries of any advice such that no privilege can be asserted against

them—that they were the real clients. There are obvious problems with Plaintiffs’ argument.


                                                 19
First, none of the Plaintiffs were in fact shareholders at the time of the privileged

communications that are the subject of this motion. Second, they represent a putative class of

individuals who represent only a portion of BlackBerry’s shareholders, many of whom may not

have been shareholders at the time of the privileged communications that are the subject of

this motion. Indeed, Plaintiffs’ claims in this securities fraud action are that Defendants made

fraudulent misrepresentations and omissions in securities filings that induced them to buy

shares in BlackBerry at an inflated share price. The misconduct, by its very nature, benefitted

shareholders who sold their stock at the inflated share price and harmed individuals who

became shareholders when they bought stock at the inflated price. The advice concerned

actions directed at the market, and the actions harmed individual investors, not the company

as a whole. In other words, the rationale for the fiduciary exception to the attorney-client

privilege (a/k/a the real client doctrine) does not fit the facts of this case or indeed most

securities fraud cases.

       The Second Circuit has never recognized the fiduciary exception to the attorney-client

privilege in the context of a securities fraud case like this one. District courts within this circuit

have taken varying approaches. Some courts have applied the exception to securities fraud

cases regardless of whether the plaintiffs were shareholders at the time of the privileged

communication being sought in discovery by the plaintiffs. However, these courts have held

that the plaintiffs must demonstrate good cause for disclosure. See In re Pfizer Inc. Sec. Litig.,

No. 90-cv-1260 (SS), 1993 WL 561125, at *11-14 (S.D.N.Y. Dec. 23, 1993) (fiduciary exception

applicable in securities fraud case but plaintiffs could not show good cause warranting

disclosure); In re Int’l Bus. Machs. Corp. Sec. Litig., No. 92-cv-9076 (GLG), 1993 WL 760214, at *6


                                                  20
(S.D.N.Y. Nov. 30, 1993) (fiduciary exception applicable in securities fraud case; plaintiffs

showed good cause for disclosure); In re Bairnco Corp. Sec. Litig., 148 F.R.D. 91, 97-99 (S.D.N.Y.

1993) (same). Other courts have found that the fiduciary exception can apply in securities

fraud cases but that (1) the plaintiffs must have been shareholders at the time of the privileged

communication to take advantage of the exception and (2) must show good cause for

disclosure. In re Kidder Peabody Sec. Litig., 168 F.R.D. at 475 (declining to extend fiduciary

exception to prospective shareholders because they were not in a fiduciary relationship at the

time of the allegedly fraudulent conduct); Quintel Corp. v. Citibank, N.A., 567 F. Supp. 1357,

1363-1364 (S.D.N.Y. 1983) (same). One court in this District has rejected application of the

fiduciary exception as inapplicable to claims of securities fraud. In re Omnicom Group, Inc. Sec.

Litig., 233 F.R.D. at 411-412. The court in that case noted in particular that the claims in a

securities fraud case focus on injury to members of investing public who had not yet purchased

stock, not injury to the company and its shareholders. Id. Therefore, it reasoned that the

rationale for the exception does not apply in the context of a securities fraud claim. The court

also noted that the exception should not apply when a substantial portion of the putative class

was not a shareholder at the time of the privileged communication, as this would allow non-

beneficiaries access to privileged advice given to the company. Id.

       This Court need not resolve whether the exception should apply to securities fraud

cases generally, because even if it did, plaintiffs have not demonstrated good cause for it to

apply in this case. As noted above, those courts in this District that have applied the exception

have held that plaintiffs must demonstrate good cause to gain access to a privileged

communication. The factors relevant to a good cause finding including: (1) the number of


                                                 21
shareholder plaintiffs and percentage of stock they represent; (2) the bona fides of the

shareholder plaintiffs; (3) whether the claim raised is obviously colorable; (4) the apparent

necessity or desirability of the shareholders having the information and the information’s

availability from other sources; (5) the nature of the shareholders' claim; (6) whether the

privileged communication relates to past or prospective actions; (7) whether the privileged

communication is advice concerning the litigation itself; (8) the extent to which the privileged

communication is identified versus the extent to which the shareholders are blindly fishing; and

(9) the risk of revelation of trade secrets or other information in whose confidentiality the

corporation has an interest for independent reasons. In re Omnicom Group, Inc. Sec. Litig., 233

F.R.D. at 411 n.8; In re Pfizer Inc. Sec. Litig., 1993 WL 561125, at *11 n.8.

       First, none of the Plaintiffs were owners of BlackBerry stock at the time of the attorney-

client communications that are the subject of the instant motions. The communications all pre-

date May 13, 2013, the earliest date when any of the Plaintiffs purchased company stock. (Exs.

O-Q, at Resp. to ROG #1). Hence, as noted above, none of the Plaintiffs were owed a fiduciary

duty at the time of the communications. Moreover, Plaintiffs held only a tiny fraction of

BlackBerry shares outstanding during the class period, and Plaintiffs have not shown that the

putative class held a substantial portion of BlackBerry’s stock at the time the privileged

communications at issue took place. (See Doc. No. 10 at 7-8, 13-14; Doc. No 13-1.) See RMED

Int’l, Inc. v. Sloan’s Supermarkets, Inc., No. 94-cv-5587 (PKL) (RLE), 2003 WL 41996, at *5 (Jan. 6,

2003); In re Int’l Bus. Machs. Corp. Sec. Litig., 1993 WL 760214, at *5. Second, this Court

questions the bona fides of Plaintiffs’ argument that they should be viewed as the ultimate

beneficiaries of the legal advice to the company given that they are in an adversarial position to


                                                 22
the company and this suit is for personal money damages stemming from personal investment

losses, not for damages incurred by the company. Id. Moreover, the class they seek to

represent does not constitute all shareholders of the company. Third, although Plaintiffs’

claims survived a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the basis for

the Court’s ruling on that motion was that it was plausible that Defendants’ public statements

in response to the Detwiler Report contradicted contemporaneous data they allegedly had

from Wireless Zone showing above-average return rates for the Z10. Pearlstein, 2018 WL

1444401, at *3. None of the documents submitted to this Court in camera, however, support

the allegation that BlackBerry was aware of above-average return rates at Wireless Zone, and

Plaintiffs have not otherwise offered factual support for their contention that BlackBerry

omitted facts known to it about high rates of return at Wireless Zone as of the date of the April

12 press release. The Rule 12(b) plausibility standard does not apply to discovery motions, and

this Court certainly is not required to ignore information reviewed by it in the in-camera

documents that undermine the plausibility of Plaintiffs’ material omissions theory. Thus,

Plaintiffs do not satisfy the third “clearly colorable” factor of the good cause test. In re

Omnicom Group, Inc. Sec. Litig., 233 F.R.D. at 412. Next, Plaintiffs already have received and

will receive information about Z10 sales and return rates during the relevant period, so the

information about what BlackBerry knew about sales and return rates as of April 12, 2013 is

available from other sources. Thus, the fourth factor is not met. Finally, the other good cause

factors are neutral or do not, on balance, warrant application of the fiduciary exception here.

Accordingly, this Court will not apply the exception to any of the attorney-client

communications at issue in the present motions.


                                                 23
       The majority of courts to have addressed the issue have found that the fiduciary

exception is not applicable to work product. In reaching this conclusion, these courts have

observed that there is no mutuality of interest between shareholder plaintiffs and a company

once litigation against the company is anticipated. See, e.g., In re Int'l Sys. and Controls Corp.

Sec. Litig., 693 F.2d 1235, 1239 (5th Cir. 1982); Tatum v. R.J. Reynolds Tobacco Co., 247 F.R.D.

488, 501 (M.D.N.C. 2008); In re Unisys Corp. Retiree Med. Benefits ERISA Litig., No. MDL 969,

1994 WL 6883, at *4 n.3 (E.D. Pa. 1994). Some courts also note that “work product belongs to

the litigator not the litigant fiduciary, and [that] it is the lawyer's impressions, strategies, and

theories” the work product doctrine protects. Gill v. Bausch & Lomb Supplemental Ret. Income

Plan I, 284 F.R.D. 84 (W.D.N.Y. 2012); City of New York v. A-1 Jewelry & Pawn, Inc., No. 06-cv-

2233 (JBW), 2007 WL 9710558 (E.D.N.Y. Dec. 10, 2007); Lugosch v. Congel, 219 F.R.D. 220

(N.D.N.Y. 2003); see also Henry v. Champlain Enters., Inc., 212 F.R.D. 73, 88 (N.D.N.Y. 2003)

(citing Strougo v. BEA Assoc., 199 F.R.D. 515, 524 (S.D.N.Y. 2001)); Mui v. Union of Needletrades,

Indus. and Textile Employees, AFL-CIO, No. 97-cv-7270 (HB) (KNF), 1998 WL 915901, at *3–4

(S.D.N.Y. Dec. 30, 1998) (disclosing work product would reveal defense of a lawsuit). But see

Osage Nation and/or Tribe of Indians of Oklahoma v. United States, 66 Fed. Cl. 244, 250–52

(2005) (the few courts that have applied the exception to work product reason that a trustee's

fiduciary obligations to keep the beneficiary informed trumps the work product doctrine).

       This Court agrees with the majority of courts that the rationale underlying the fiduciary

exception to the attorney-client privilege does not support its application to work product.

Thus, this Court declines to extend the exception to work product.




                                                  24
                                                      ANALYSIS

1.      Adequacy of BlackBerry’s Privilege Log

        Plaintiffs argue that BlackBerry’s privilege log is inadequate. However, this Court finds

that the log complies with the Local Rule and this Court’s prior directions. The Log is on an

excel spreadsheet that lists the document control number; a document class; if the document is

an email chain, the date of the document and the date of the parent email; author; recipient;

individuals copied and blind copied (if applicable); an indicator as to whether any of the persons

who authored, sent, or received the document is an attorney; the general subject of the

document; a general description of the document; and the privilege asserted. This information

was sufficient to permit Plaintiffs to identify documents on its list for potential challenge and

the basis for the privilege. 4 Accordingly, this Court finds that Plaintiffs’ complaint about the

adequacy of BlackBerry’s log is without merit.

2.      The In Camera Documents

        The Court next addresses each challenged category of documents listed as privileged or

work product by BlackBerry.

        A.       Emails concerning Brightstar South Africa, a distributor of BlackBerry devices
                 (143, 155, 159)

        Document 143 is an email chain that begins with certain employees requesting legal

advice from in-house lawyers Tim Bolaji and Tony Miller concerning a contract with one of

BlackBerry's distributors, Brightstar. Miller responds to the initial request, adds in-house




4
  In connection with this Court’s in camera review of documents, BlackBerry provided additional factual
information concerning each document and parent emails to provide context (when applicable) in further support
of its privilege designations.

                                                      25
lawyer Kayleigh Mounteney to the email chain, and requests legal input about rights under the

contract. The remainder of the email chain includes discussions of the in-house attorneys’

advice by business personnel, in some cases copying in-house counsel. Documents 155 and 159

similarly contain advice from Bolaji and Miller concerning the same distributor contract and the

company’s rights under it and discussions among business personnel about that advice. In-

house counsel is copied on some communications within the email chains.

       Plaintiffs argue that the communications are not between a client and its attorney and

do not concern legal advice. This is incorrect based on this Court’s review of the

communications. In re County of Erie, 473 F.3d at 418, 419; Constr. Prods. Research, Inc., 73

F.3d at 473. Plaintiffs also request that the emails be produced in redacted format to the

extent any portion does not contain privileged communications. Having reviewed the

documents, the Court finds that redaction is not appropriate or feasible given the flow of the

communications and discussion of legal advice throughout the email chains. In sum, BlackBerry

has met its burden to demonstrate applicability of the privilege, so Plaintiff’s motion to compel

production of these documents is denied.

       B.      Drafts of a script for BlackBerry’s CEO for a Q42013 investor conference call
               and emails concerning same (149, 150)

       Document 149 is a draft script for an investor conference call that includes comments

from BlackBerry in-house attorney Phil Kurtz in response to a request for legal review of the

draft script. The final script has been produced to Plaintiffs. The draft is protected by the

attorney-client privilege because it constitutes a communication concerning legal advice. The

Court also finds that redaction is not appropriate or feasible for this document. Gen. Elec. Co. v.

United States, No. 14-cv-0190 (JAM), 2015 WL 5443479, at *1 (D. Conn. Sept. 15, 2015);

                                                26
Softview Computer Prods. Corp. v. Haworth, Inc., No. 97-cv-8815 (KMW) (HBP), 2000 WL

351411, at *15 (S.D.N.Y. Mar. 31, 2000).

       Document 150 is an email chain starting with the Vice President of Investor Relations

sending the draft script to, among others, Zipperstein and Kurtz (who are cc’d), and expressly

asking in-house counsel for legal review and to coordinate a review with external counsel as

appropriate. The chain continues with detailed input from Zipperstein on a host of topics

addressed in the script and providing necessary legal clarifications on the topics. Therefore,

this document is protected by the attorney-client privilege.

       Plaintiffs do not explain the basis for their contention that BlackBerry has waived

privilege with respect to Document 150. BlackBerry has demonstrated that the email was not

shared with a third party, and there is no other basis for finding waiver. The Court also notes

there is no factual information in Document 150 about Z10 return rates at Wireless Zone or that

contradict information in the April 12 press release or disclosed to the SEC.

       C.      Drafts of a contract with a distributor (182, 185, 187, 300)

       Documents 182, 185, 187 and 300 are drafts of a contract between BlackBerry and a

distributor. All contain notes from a business manager to the company’s in-house counsel

requesting legal review of the contract and providing information to give context in connection

with the legal review. BlackBerry has produced a cover email supporting its claim of privilege

and reflecting the request for legal review. It also has produced the final version of the

contract. BlackBerry has met its burden of demonstrating that these documents are privileged.

In re Grand Jury Subpoena Duces Tecum, 731 F.2d at 1037; Beacon Hill Asset Mgmt. LLC, 231

F.R.D. at 145; Softview Computer Prods. Corp., 2000 WL 351411, at *15; Sequa Corp. v. Gelmin,


                                                27
No. 91-cv-8675 (CSH), 1994 WL 538124, at *3 (S.D.N.Y. Oct. 3, 1994). Plaintiffs do not explain

the basis for their contention that BlackBerry has waived privilege with respect to documents

182, 185 or 187. Nor can this Court discern a basis for finding waiver. BlackBerry has

demonstrated that none of these drafts were shared with a third party. None of the drafts

contain information about Z10 return rates or the Detwiler Report. Accordingly, the Court finds

that BlackBerry has met its burden of demonstrating applicability of the privilege and denies

Plaintiffs’ motion to compel production of these documents. Because redaction of portions of

these drafts that did not become public is burdensome, the Court will not require production of

the drafts in redacted format. See Fed. R. Civ. P. 26(b)(2)(C)(i).

       D.      Internal presentation regarding the sale of the Z10 to enterprise customers
               (183)

       Document 183 is a confidential internal presentation about the sale of Z10 devices to

enterprise customers. It consists of three slides. The third slide describes legal advice the

company is seeking and highlights potential legal risks. This slide is protected by the attorney-

client privilege. In re County of Erie, 473 F.3d at 418, 419; Constr. Prods. Research, Inc., 73 F.3d

at 473. The first two slides contain purely business information and are not privileged. This

presentation must be produced in redacted format with the third slide redacted.

       E.      Drafts of the April 12, 2013 press release and emails concerning the press
               release shared with a public relations consultant (199, 201, 202, 203, 204, 205,
               206, 207, 208, 209, 210, 211, 212, 244, 246, 247, 248, 249, 250, 251, 252, 253,
               254, 255, 256, 257, 258, 261, 262, 263, 264, 265, 268, 283)

       All the documents in this category were created on April 11-13, 2013 in connection with

BlackBerry issuing a rebuttal to the Detwiler Report. They include drafts of the April 12, 2013

press release, emails sharing factual information about Z10 sales and returns, comments on the


                                                 28
draft press release, setting-up calls to discuss the press release, discussing the timing of the

publication of the press release and subsequent news reports concerning it.

       By way of additional background, Detwiler had reported that “key retail partners have

seen a significant increase in Z10 returns to the point where, in several cases, returns are now

exceeding sales, a phenomenon we have never seen before” (“Detwiler Report”). (Doc. No. 84,

Second Amended Complaint, ¶¶ 83-85.) BlackBerry’s press release, issued late in the afternoon

on April 12, 2013 after quickly gathering information about Z10 return rates from several large

distributors, quoted BlackBerry’s then President and CEO saying, “[s]ales of the BlackBerry® Z10

are meeting expectations and the data we have collected from our retail and carrier partners

demonstrates that customers are satisfied with their devices,” and “[r]eturn rate statistics show

that we are at or below our forecasts and right in line with the industry.” The press release

quoted Zipperstein saying, “[t]hese materially false and misleading comments about device

return rates in the United States harm BlackBerry and our shareholders, and we call upon the

appropriate authorities in Canada and the United States to conduct an immediate

investigation.” It also quotes Zipperstein stating, “Everyone is entitled to their opinion about

the merits of the many competing products in the smartphone industry, but when false

statements of material fact are deliberately purveyed for the purpose of influencing the

markets a red line has been crossed.” BlackBerry asked a public relations consultant, Aaron

Curtiss, to draft the press release and included Curtiss in communications regarding changes to

the draft.

       Having reviewed the documents in camera, this Court concludes that the drafts

exchanged and communications relating to the press release were not for the predominant


                                                 29
purpose of seeking or conveying legal advice. There is no dispute that the company was

aggressively marketing its Z10 device and hoping that the Z10 would allow the company to

remain competitive in the smartphone market. BlackBerry was carefully monitoring its sales

and return rates as a result. It also was carefully monitoring market reports about the Z10

launch, as negative reporting would or could harm sales and stock price. Indeed, BlackBerry’s

stock price began to decline upon publication of the Detwiler Report. BlackBerry’s

management understandably needed to investigate the report and respond to it promptly as a

business matter to mitigate any harm from it. That is exactly what occurred. The predominant

purpose of the majority of communications in this category clearly was to quickly gather factual

information from vendors about return rates to ascertain whether there was any truth to the

Detwiler Report and to prepare a response to it for its shareholders and the market to dispel

any false information about the Z10 launch in the U.S. Although BlackBerry has stated that

Zipperstein directed the fact investigation for purposes of providing legal advice on the press

release and potential legal actions against Detwiler, the Court finds the majority of the

communications to have been predominantly for business purposes.

       There are five documents in this category that specifically request legal review of the

legal disclaimer language on the press release and/or concern legal advice regarding

compliance with insider trading rules or legal action against Detwiler (Document Nos. 256, 257,

258, 263, 283). These documents are protected by the attorney-client privilege. But, to the

extent BlackBerry included Curtiss in the communications, it has waived any privilege. Curtiss, a

public relations consultant, was not needed to assist Zipperstein in evaluating whether Detwiler

had violated securities laws or the strength of a potential lawsuit by BlackBerry against


                                                30
Detwiler. Nor was Curtiss needed to help Zipperstein advise the company on legal disclaimer

language in the press release. It is clear from the communications this Court has reviewed that

Curtiss was engaged for his expertise in preparing press releases and advising on the best way

to respond to the Detwiler Report from a market perspective. This was not a situation like In re

Grand Jury Subpoenas Dated March 24, 2003 where the lawyer engaged a public relations

consultant after his client already was under criminal investigation and the consultant advised

on how best to utilize press to achieve the legal goal of avoiding indictment. See 265 F. Supp.

2d at 323-24, 329. It is a stretch to view the purpose of BlackBerry’s press release to be to

predominantly for a legal purpose. The short press release containing only a general refutation

of the Detwiler Report could not be expected to catalyze a regulatory investigation or to be for

a legal purpose. Indeed, BlackBerry acknowledges in the press release that it needed to and

would be making a formal request to regulatory agencies to commence an investigation. And,

as of April 12, BlackBerry was not even in the position to provide complete information about

Z10 sales and returns to the SEC to justify a request to investigate Detwiler. Other documents

submitted in camera reflect a continuing investigation of facts in advance of a meeting with the

SEC. For these reasons, this Court concludes that Curtiss performed nothing other than

standard public relations services. Thus, BlackBerry waived privilege by including Curtiss in

these communications. See Haugh, 2003 WL 21998674, at *3; Calvin Klein Trademark Trust,

198 F.R.D. at 55.

       In re Copper Market Antitrust Litigation, cited by BlackBerry in support of its privilege

designations, is distinguishable. In that case, a corporation retained a “crisis management” firm

in connection with ongoing litigation against the company. 200 F.R.D. 213, 215 (S.D.N.Y. Apr.


                                                31
30, 2001). Here, BlackBerry was not facing any litigation threat or in the midst of litigation.

Also, in In re Copper Market the court accepted the contention that the public relations firm

served as the “functional equivalent” of a corporate employee and was responsible for “seeking

and receiving legal advice from the corporation's counsel.” Id. at 216. There is nothing in any

of the communications or the declarations provided by BlackBerry in connection with the

present motions supporting a conclusion that Curtiss was the functional equivalent of an

employee. Other cases cited by BlackBerry are distinguishable for these reasons as well. See

Spin Master Ltd. v. Bureau Veritas Consumer Prods. Serv., Inc., No. 08-cv-923A (Sr), 2016 WL

690819, at *7 (W.D.N.Y. Feb. 22, 2016) (the independent consultant was an employee at the

time of the communication, unlike here); Fine v. ESPN, Inc., No. 12-cv-0836 (LEK) (DEP), 2015

WL 3447690, at *11 (N.D.N.Y. May 28, 2015) (finding that none of the communications with

public relations consultant had to do with legal advice and thus were not privileged); McNamee

v. Clemens, No. 09-cv-1647 (SJ), 2013 WL 6572899, at *1 (E.D.N.Y. Sept. 18, 2013) (no privilege

attached to communications with public relations consultant hired to manage a typical public

relations campaign with the goal of “brand[ing] [plaintiff] a liar,” not to assist defendants’

counsel in the provision of legal advice).

       BlackBerry has asserted work product protection over Document 257. This document is

a near final draft of the April 12 press release. Documents 283 and 338 on BlackBerry’s

privilege log make clear that BlackBerry did anticipate legal actions as of April 12. Provision of

work product to Curtiss does not waive protection, as there is no basis for finding that

disclosure to Curtiss was inconsistent with the principles underlying work product protection.

However, the Court finds that Document 257 would have been prepared in essentially similar


                                                 32
form irrespective of any anticipated litigation. See In re Symbol Techs., Inc. Sec. Litig., 2017 WL

1233842, at *8. For this reason, the Court finds that it is not protected work product.

Accordingly, Plaintiffs’ motion to compel production of documents in this category is granted.

       F.      Internal emails concerning preparation of the April 12, 2013 press release and
               collection of information about Z10 returns (289, 298, 302, 303, 306, 307, 308,
               309, 310, 311, 314, 317, 318, 325)

       The documents in this category are also all dated April 11-13, 2013. They consist of

internal emails between and among BlackBerry’s in-house counsel and BlackBerry employees

collecting and sharing information about return rates for the Z10 for purposes of crafting a

response to the Detwiler Report. Some of the communications identify employees who might

have documents and data regarding return rates who should receive a litigation hold

(Documents 306, 317, 318). BlackBerry has explained that following the release of the Detwiler

Report on April 11, 2013, Zipperstein asked BlackBerry executive John Powell to gather data

and information to assist him in providing legal advice regarding BlackBerry’s response to the

Detwiler Report. Zipperstein asked Powell and his team to work with two lawyers on his staff,

Mary Huser and Jordan Vaeth, on data collection and document preservation. Powell

designated Sarah Tatsis from his team to work with the company’s lawyers and gather

information. The designees then began gathering fact information about Z10 sales and return

rates from various vendors and communicating about the same. All the communications were

designated privileged and confidential.

       Although it is true that a fact investigation conducted at the direction of an attorney for

purposes of rendering legal advice is protected by the attorney-client privilege, First Chicago

Int’l v. United Exch. Co., 125 F.R.D. 55, 56-58 (S.D.N.Y. 1989), the purpose of the fact


                                                 33
investigation must be to aid the provision of legal advice. As discussed above, it is clear to this

Court that the fact investigation into Z10 sales and return rates prior to issuance of the press

release would have been conducted regardless of any legal advice and, thus, communications

pre-dating the press release were predominantly for business purposes. That is, for purely

business purposes the company needed to learn whether Z10s were being returned at high

rates and, if not, publicly correct any misstatements in the Detwiler Report given the strategic

importance of the Z10 launch to the company. For this reason, these documents (Documents

289, 298, 302, 303, 307, 308, 309, 310, 311, 314 and 325) are not protected by the attorney-

client privilege.

        On the other hand, the documents that identify people who need to receive a litigation

hold clearly were prepared predominantly for legal purposes so that the company’s in-house

counsel could advise on legal document hold obligations. Thus, these documents (Documents

306, 317, and 318) are protected by the attorney-client privilege.

        Additionally, to the extent Documents 289, 298, 302, 303, 307, 308, 309, 310, 311, 314

or 325 contain any analysis by Zipperstein regarding Detwiler’s liability or communications

between BlackBerry and its in-house counsel regarding potential claims against Detwiler, such

communications may be redacted from the documents so long as factual information about

return rates and sales is disclosed. The Court finds unavailing Plaintiffs’ argument that, in light

of the U.S. Supreme Court’s decision in Omnicare, BlackBerry’s decision to include a legal

opinion in the April 12 press release waived all attorney-client communications concerning

responding to the Detwiler Report.




                                                 34
       In Omnicare, pension funds that bought Omnicare stock in an initial public offering

alleged that two statements in a registration statement about the company’s legal compliance

were materially false and misleading in violation of Section 11 of the Securities Act of 1933, 15

U.S.C. § 77a et seq. The statements were:

           •   “We believe our contract arrangements with other healthcare providers, our
               pharmaceutical suppliers and our pharmacy practices are in compliance with
               applicable federal and state laws.”
           •   “We believe that our contracts with pharmaceutical manufacturers are legally
               and economically valid arrangements that bring value to the healthcare system
               and the patients that we serve.”

Id. at 1323. Plaintiffs contended that none of Ominicare’s officers and directors had reasonable

grounds for making such statements because the company had been warned by lawyers that its

contractual arrangements with suppliers and providers could be deemed to violate anti-

kickback laws. The Court held that omission of material facts about the company’s inquiry into

the validity of its contracts or knowledge of contrary legal views might cause a reasonable

investor to be misled by the legal opinion statements in the registration statement. Id. at 1327-

29. Because neither the trial court nor the circuit court considered the Plaintiffs’ material

omissions theory under the right standard, the Court remanded for a determination as to

whether the Plaintiffs had stated a viable omissions claim under the securities law. Id. at 1332-

33.

       The Court directed the trial court on remand to determine whether the omitted fact –

that an attorney had warned Omnicare that a particular contract “carried a heightened risk of

legal exposure under anti-kickback laws” – was a fact that a reasonable investor would consider

important. Id. at 1333. If so, it directed the trial court to then determine whether the omission

rendered the legal compliance opinion statements misleading. Id. It instructed the trial court

                                                35
to consider the status and expertise of the attorney who had warned Omnicare of a heightened

risk of legal exposure and other legal information pertinent to the legal opinion statements

included in Omnicare’s registration. Id. The Court’s instructions implicitly contemplated

disclosure of other legal opinions given to the company for purposes of evaluating Plaintiffs’

claim that the legal compliance opinion statements in Omnicare’s registration were misleading.

          Omnicare does not address attorney-client privilege. Nor is the broad interpretation of

Omnicare that Plaintiffs advocate appropriate. Omnicare suggests (unsurprisingly) that

undisclosed facts that may be material to an investor’s understanding of statements in a

securities filing but that were allegedly fraudulently omitted from the filing are relevant and

discoverable. It does not hold that all attorney-client communications concerning a securities

filing are waived. Nor does it hold that all attorney-client communications concerning a

securities filing that has been identified as containing a material misrepresentation or omission

are waived. At best it suggests that communications specific to a particular subject allegedly

omitted or misrepresented within a securities filing may be subject to disclosure and, if the

communications happen to be privileged, those communications may be subject to a finding of

waiver.

          In this case, the factual statements about Z10 returns embedded in Zipperstein’s legal

opinions quoted in the press release are what Plaintiffs claim were materially misleading

because they omitted facts allegedly known about high return rates at Wireless Zone. Plaintiffs’

theory of their case rests on their belief that BlackBerry and Zipperstein knew about high return

rates at Wireless Zone and hid this information from the investing public when issuing the April

12 press release. And, because BlackBerry chose to make a public statement that Z10 sales


                                                 36
were in line with expectations and return rates not unusually high – a statement filed with the

SEC – it subjected that statement to scrutiny and itself to exposure under the securities laws if

the statement was false or materially misleading. Therefore, documents reflecting or

suggesting knowledge of high return rates at Wireless Zone (and other retailers) prior to issuing

the April 12 press release are relevant and discoverable, even if this information is contained in

communications that might otherwise be deemed privileged. BlackBerry cannot insulate itself

from disclosing factual information gathered about Z10 sales and returns prior to issuance of

the press release merely because its Chief Legal Officer directed the gathering of that

information or because he used that information in opining that Detwiler could or should be

subject to investigation and liability for its false reporting. Id.; Wendy Gerwick Couture, Citing

Counsel’s Opinion About the Merits of Legal Proceedings in SEC Filings, 46 No. 2 Sec. Reg. L.J.

117, 128-29 (2018); cf. R. Alexander Swider, Note, Toeing the Line: The Delicate Balance

Attorneys Must Maintain When Responding to Auditor Inquiry Request Letters, 50 Ind. L. Rev.

969, 973-74, 983-88 (2017); Aaron J. Rigby, The Attorney-Auditor Relationship: Responding to

Audit Inquiries, the Disclosure of Loss Contingencies and the Work-Product Privilege, 35 No. 3

Sec. Reg. L.J. ART 1 (2007); Marc I. Steinberg, The Corporate/Securities Attorney as a “Moving

Target” – Client Fraud Dilemmas, 46 Washburn L.J. 1, 21 (2006); American Bar Association

Statement of Policy Regarding Lawyers’ Responses to Auditors’ Requests for Information, 31

Bus. Law. 1709 (1976) (“[T]he mere disclosure by the lawyer to the outside auditor, with due

client consent, of the substance of communications between the lawyer and client may

significantly impair the client’s ability in other contexts to maintain the confidentiality of such

communications.”).


                                                 37
       On the other hand, legal research memos and attorney communications opining about

potential claims against Detwiler and the strength of those claims, the legal basis for requesting

that regulatory authorities investigate Detwiler, and likelihood of a regulatory investigation, are

not critical to Plaintiffs’ material omissions theory. Detwiler’s legal exposure is a side issue.

The same is true with respect to communications conducted solely for purposes of document

preservation in connection with anticipated legal claims against Detwiler (i.e., Document Nos.

306, 317, 318). Nothing in the press release justifies a finding of waiver as to these

communications under applicable law. See Loguidice v. McTiernan, No. 14-cv-1323 (TJM) (CFH),

2016 WL 4487779 (N.D.N.Y. Aug. 25, 2016); see also In re Bairnco Corp. Sec. Litig., 148 F.R.D. 91

(because the public disclosures were based on the beliefs of management and counsel, the

communication between counsel and the client, including the underlying facts and information

passed from counsel, were relevant to scienter and had to be produced under a waiver theory).

       G.      Post press-release communications discussing Z10 return and initial customer
               complaints (326, 327, 330, 339, 341, 345, 356, 357, 358, 359, 360, 390, 391, 392)

       All of the documents in this category post-date the April 12, 2013 press release. They

discuss return rates in the U.S. and Canada and complaints made by customers about the Z10

when returning it. BlackBerry claims attorney-client privilege as to all of the documents in this

category. In support of its privilege assertion, BlackBerry has produced documents indicating

that its in-house lawyers directed the search for information about sales and return rates for

purposes of putting together a presentation to the SEC to urge it to investigate Detwiler and

evaluating whether to institute its own lawsuit against Detwiler. The documents indicate that

Zipperstein desired additional facts so he could advise the company on whether to actually

move forward with a presentation to the SEC and whether to institute litigation against

                                                 38
Detwiler. Thus, BlackBerry has demonstrated that collection of additional information after

issuing the press release was for the predominant purpose of providing legal advice in

anticipation of litigation and in pursuit of what could be characterized as a legal goal – causing

the SEC to investigate Detwiler. The Court also finds that, unlike the communications directly

related and prior to the press release, the communications here would not have been

conducted in the normal course or in the manner conducted and were for the predominant

purpose of gathering information for in-house counsel to provide legal advice. Thus, the Court

finds that the attorney-client privilege attaches to these documents. This is not the end of the

analysis, however.

       Plaintiffs argue that because BlackBerry shared information about Z10 returns with the

SEC, it has waived any claim of privilege, at least with respect to factual information about Z10

sales and returns. This Court agrees. Although Rule 502(a) generally limits disclosure to

information actually disclosed to a governmental agency, the exception to this rule has been

met here. First, the disclosure of information to the SEC about Z10 sales and returns was

voluntary and intentional. Second, any undisclosed communications and information

concerning Z10 sales and return rates clearly relates to the same subject of the disclosures to

the SEC. Third, in fairness, the disclosed and any undisclosed factual information regarding Z10

sales and return rates ought to be considered together. The emails discussing customer

complaints also are relevant to the company’s sales and returns projections to the extent

shared with the SEC. Thus, these documents must be produced under the exception to Rule

502.




                                                39
       On the other hand, the company may (to the extent applicable) redact opinion work

product and may redact any legal opinions as to Detwiler’s legal exposure and the likely success

of any legal actions being contemplated or taken against Detwiler. Mere advocacy by

BlackBerry’s counsel to the SEC that it should investigate Detwiler based on BlackBerry’s view

that Detwiler engaged in market manipulation does not result in a waiver of internal attorney

advice on this subject or fall under the exception to Rule 502. In re Weatherford Int’l Sec. Litig.,

2013 WL 6628964; Gruss, 2013 WL 3481350; Vitesse Semiconductor Corp., 2011 WL 2899082, at

*3.

       H.      Post press-release emails concerning draft communication to Verizon to collect
               information about Z10 returns (352, 353, 354, 355, 365, 366, 367, 368, 369, 370,
               371, 372, 373, 374, 375, 376, 377)

       The documents in this category all concern a draft email to Verizon to collect additional

information about Z10 returns. The documents contain specific facts about activations and

returns at Verizon in the weeks prior to April 11, 2013. BlackBerry’s in-house counsel Jordan

Vaeth participated in the email communications.

       BlackBerry claims attorney-client privilege as to all of the documents in this category

and work product protection as to Document Nos. 365, 366, 367, 368, 369, 370, 371, 372, 373,

374, 375, 376, and 377. BlackBerry has produced a litigation hold memo dated April 16, 2018,

indicating that it was contemplating litigation against Detwiler. It also has produced an email

from April 12, 2013 indicating that the company was actively considering legal action against

Detwiler. Finally, it has produced documents indicating that its in-house legal department was

directing the search for information about sales and return rates for purposes of putting

together a presentation to the SEC to urge it to investigate Detwiler and potentially bringing a


                                                 40
suit against Detwiler. BlackBerry further explains that “[g]iven the legal issues concerning the

false Detwiler Report, this draft communication with a Verizon executive was presented for

review to legal counsel before being finalized.” All of this supplemental information supports

the company’s assertion of privilege and work product protection.

       Because the Company shared factual information with the SEC about Z10 sales and

returns, the Court finds that in fairness, undisclosed factual information on this subject also

must be disclosed. See discussion above. However, the Court finds that opinion work product

and attorney-client privilege protect the emails and portions of emails in which BlackBerry and

its counsel edit the text of the email to Verizon. Unlike the portions of the emails collecting and

sharing actual data on Z10 sales and returns, the emails and portions of emails in which a draft

question to Verizon is edited does not include facts about return rates that in fairness ought to

be considered with facts that were shared with the SEC. Rather, these emails and portions of

emails are edits to a communication to a customer to ensure a diplomatic interchange and

obtain requested information and to ensure appropriate information is collected in light of

potential legal action contemplated by BlackBerry. Furthermore, the Court is satisfied that the

predominant purpose of the communications on the draft text was legal – to collect

information from a distributor at counsel’s request so he could advise BlackBerry about its legal

presentation to the SEC. The emails also are not in a form that otherwise would be used absent

anticipated litigation. Therefore, the advice and comments on the draft language within the

emails are protected attorney-client communications and work product that may be redacted.




                                                41
        I.     An email between Zipperstein and Board of Directors regarding trading activity
               in light of Detwiler Report (245)

        Document 245 is an email chain between and among in-house counsel (Zipperstein) and

members of BlackBerry’s Board of Directors regarding legal options for BlackBerry's response to

the Detwiler Report. Various directors discuss their views as to legal actions, and Zipperstein

responds and explains steps he is taking to finalize recommendations as to legal next steps.

While some of the content includes business actions and strategies, the overall context of the

communication is predominantly legal in nature. Redaction is neither feasible nor appropriate

here.

        For reasons discussed above, the mere fact that Zipperstein stated the company’s legal

position vis-à-vis Detwiler in the April 12 press release does not constitute a waiver of

underlying advice about actions against Detwiler. And, the document itself does not contain

factual information contradicting any statements in the April 12 press release. No third party

was included in the communication. It appears the communication was intended to be

maintained as confidential. There is no other basis for finding waiver. Thus, BlackBerry has met

its burden to demonstrate that this document is privileged.

        J.     Emails between outside counsel and Zipperstein and BlackBerry in-counsel and
               management concerning a press inquiry (315, 316)

        In these documents, BlackBerry’s outside counsel advises BlackBerry about a news story

that will be aired in the wake of the Detwiler Report and a question posed by the reporter that

BlackBerry’s outside counsel refused to answer. The communications are in the nature of a




                                                42
“heads up” and do not concern or provide legal advice. Therefore, they are not protected by

the attorney-client privilege and must be produced.

       K.      A litigation hold memo (338)

       Document 338 is a litigation hold memo that BlackBerry’s legal department sent to

employees on April 16, 2013 after issuance of the Detwiler Report. The document itself

contains a description of legal actions being taken and considered. The document also contains

a description of what BlackBerry’s legal department deemed to be potentially relevant

information and an explanation of the company’s legal obligations to preserve documents and

the employee’s role in fulfilling those obligations.

       There are few cases in this Circuit discussing applicability of the attorney-client privilege

and work product doctrine to litigation hold notices. Courts in other Circuits have noted that

both protections may shield such notices from disclosure. EPAC Techs., Inc. v. HarperCollins

Christian Publ’g, Inc., No. 12-cv-0463, 2018 WL 3342931 (M.D. Tenn. Mar. 29, 2018)

(recognizing that litigation hold notice could be protected by the attorney-client privilege or

work product doctrine; ordering production of redacted documents concerning the

circumstances of the company’s preservation efforts in light of spoliation concerns); Márquez-

Marin v. Lynch, No. 16-cv-1706 (JAW), 2018 WL 1358214, at *12 (D.P.R. Mar. 15, 2018); Cohen

v. Trump, No. 13-cv-2519 (GPC) (WVG), 2015 WL 3617124, at *7 (S.D. Cal. June 9, 2015)

(litigation hold notice was privileged but discovery regarding the circumstances surrounding the

issuance of the notice was not privileged). On the other hand, in cases where the notice has

been sent to large groups of employees and merely described document retention practices or

instructions for preservation, courts have rejected claims of attorney-client and work product


                                                 43
protection. Bagley v. Yale Univ., 318 F.R.D. 234 (D. Conn. 2016) (in context of spoliation

allegations, attorney-client privilege did not attach to litigation hold notice sent in response to

legal complaint lodged by employee and work product doctrine not implicated); United States

ex rel. Barko v. Halliburton Co., 74 F. Supp. 3d 183 (D.D.C. 2014) (in qui tam litigation, litigation

hold documents reflecting receipt of a subpoena from the government because they were sent

by the company’s chief executive, not the legal department, to large groups of employees, and

did not contain legal advice or work product).

       Thus, a litigation hold, just like any other communication with counsel, may constitute

or contain legal advice and work product. There is no reason why a litigation hold memo

should be per se excluded from protection. Rather, the content and circumstances of its

issuance, as well as the context of the litigation, will determine applicability of any privilege or

work product protection.

       In this case, the hold notice was not issued in response to a lawsuit. Rather, it was

prepared by the legal department to collect and preserve information it deemed relevant to

affirmative legal actions it was taking or anticipated. It is a document that would not have been

prepared for any purpose other than anticipated litigation. Likewise, its description of

potentially relevant information and selected distributees constitutes work product. The

affirmative litigation hold at issue here includes parameters prepared by and conceived of

entirely by BlackBerry’s counsel. It reflects counsel’s mental processes about factual

information needed for its assessment and advice about legal actions against Detwiler and

relief available to the company. Similarly, to the extent the document contains a description of

legal obligations, it contains legal advice. The Court also notes that Document 338 does not


                                                  44
appear to have been broadly distributed and is labeled “Privileged & Confidential,” indicating

that confidentiality was expected. For all these reasons, the Court finds that this document is

protected both by the attorney-client privilege and work product doctrine. It also finds there is

no basis for finding waiver. Thus, Plaintiffs’ motion to compel is denied as to this document.

          L.     An email with counsel concerning a potential campaign to reach out to Z10
                 customers (412)

          Document 412 is an email chain that starts with a businessperson posing various legal

compliance- and risk-related questions about a proposed customer communication strategy to

BlackBerry in-house counsel James Markson and Stephen Whitney. One of the in-house

attorneys responds with specific requests for information he needs in order to provide the

requested legal advice. The communication is then forwarded without comment to two other

business personnel. This communication is clearly for the predominant purpose of seeking legal

advice and is thus privileged.

          This communication is not relevant to the subject matter disclosed to the SEC or to the

factual accuracy of statements about Z10 return rates in the April 12 press release. The

communication was not shared with any third party and appears to have been treated as an

internal privileged and confidential communication. In other words, there is no basis for finding

waiver.

          However, the top email in the chain, which is merely a forwarding transmittal, is not

privileged. Therefore, the bottom two emails in the chain can be redacted but the portion of

the email chain that is merely a forwarding transmittal must be produced.




                                                 45
        M.      Drafts of a press release concerning BlackBerry’s release of Q42013 results
                (163, 178)

        Documents 163 and 178 are drafts of a March 28, 2013 press release sent to the

company’s in-house counsel for legal review prior to filing with the SEC. BlackBerry has

produced cover emails demonstrating the purpose of the exchange of the draft. Draft

documents sent to counsel for legal review are often found to constitute an attorney-client

communication so long as the draft and communications concerning it were intended to be and

maintained as confidential. In re Grand Jury Subpoena Duces Tecum, 731 F.2d at 1037; Beacon

Hill Asset Mgmt. LLC, 231 F.R.D. at 145; Softview Computer Prods. Corp., 2000 WL 351411, at

*15; Sequa Corp., 1994 WL 538124, at *3. This is true even where the document in its final

form is intended to be disseminated publicly, as was the case here. In re Grand Jury Subpoena

Duces Tecum, 731 F.2d at 1037; Sequa Corp., 1994 WL 538124, at *3. The drafts here were

maintained as confidential and constitute attorney-client communications. Thus, the Court

finds Documents 163 and 178 are protected by the attorney-client privilege.

        Plaintiffs argue that portions of the drafts that ultimately became public are not

privileged and seek production of redacted versions. The Court denies this request on the basis

that doing so would be redundant – Plaintiffs already have the publicly disclosed portions of the

drafts in the final text of the press release. See Fed. R. Civ. P. 26(b)(2)(C)(i).

        Plaintiffs also argue that there has been a waiver of protection with respect to

Document 163. However, this Court discerns no basis for finding waiver. BlackBerry did not

share this draft with a third party. BlackBerry has provided discovery of the facts conveyed in

the published version of the document. To the extent the press release itself is one of the

alleged misstatements upon which Plaintiffs base their case, it is unclear what information in

                                                   46
the draft is necessary or relevant to exploring the accuracy of the alleged misstatements. And,

as noted above, Omnicare did not render all legal communications about all statements in

challenged securities filings discoverable. BlackBerry has satisfied its burden of demonstrating

applicability of privilege to this document.

                                           CONCLUSION

       For the reasons set forth above, Plaintiffs’ motions are GRANTED in part and DENIED in

part. The parties are directed to the Addendum for a summary of the Court’s ruling as to each

of the documents submitted for in camera review.

SO ORDERED.

 Dated:    March 19, 2019
           New York, New York




                                                 KATHARINE H. PARKER
                                                 United States Magistrate Judge




                                               47
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                                   Marvin Pearlstein v.
                                                                                                                                                                                     BlackBerry Limited, Case
                                                                                                                                                                               No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author           Recipient                             CC                 Subject           PrivilegeAsserted GeneralDescription                    RULING             NOTES
    143 3/21/2013 Stephanie Joiner John Powell                                              RE: Privileged  Attorney‐Client  Email chain requesting and 
                                                                                            and               Privilege         reflecting legal advice of counsel 
                                                                                            confidential:                       regarding distributor agreement. 
                                                                                            Brightstar South 
                                                                                            Africa                                                                    AC
        149 3/24/2013 Phil Kurtz*                Paul Carpino; Edel     Kany Doski;                           Attorney‐Client  Draft script for CEO reflecting legal 
                                                 Ebbs; Heidi Davidson;  Steve                                 Privilege         advice of counsel. 
                                                 James Yersh; Adam  Zipperstein*
                                                 Emery; Rebecca 
                                                 Freiburger
                                                                                                                                                                          AC
        150 3/24/2013 Paul Carpino               Paul Carpino (This is a  Brian Bidulka;    Re: Confidential ‐ Attorney‐Client    Email chain requesting and 
                                                 mistake‐‐ the email  Edel Ebbs             12th Draft of      Privilege          reflecting legal advice of counsel 
                                                 was sent to Steve                          script                                regarding draft script for CEO.  
                                                 Zipperstein*)                                                                                                            AC
        155 3/26/2013 Carlo Chiarello            Kristian Tear                              Re: Privileged  Attorney‐Client       Email chain forwarding and 
                                                                                            and                Privilege          discussing legal advice of counsel 
                                                                                            Confidential:  B*                     (Tim Bolaji*) regarding contractual 
                                                                                            MFN question                          terms with distributor. 
                                                                                                                                                                          AC
        159 3/26/2013 Carlo Chiarello            Kristian Tear                              RE: Privileged  Attorney‐Client       Email chain forwarding and 
                                                                                            and                Privilege          discussing legal advice of counsel 
                                                                                            Confidential:  B*                     (Tim Bolaji*) regarding contractual 
                                                                                            MFN question                          terms with distributor. 
                                                                                                                                                                          AC
        163 3/27/2013 James Yersh                Edel Ebbs; Thorsten  Tanya                                   Attorney‐Client     Draft press release reflecting legal 
                                                 Heins; Brian Bidulka;  Sweeney; Kany                         Privilege           advice of counsel.
                                                 Paul Carpino; Heidi  Doski; Jessica 
                                                 Davidson; Phil Kurtz*;  Greco; Vincent 
                                                 Steve Zipperstein*      Santos                                                                                           AC
        178 3/28/2013 Heidi Davidson             Steve Zipperstein*;                                          Attorney‐Client     Draft press release sent for legal 
                                                 Brian Bidulka; Edel                                          Privilege           advice of counsel.
                                                 Ebbs; Paul Carpino; 
                                                 Phil Kurtz*

                                                                                                                                                                          AC
        182 3/28/2013 Lauren Doherty Nigel Vanderlinden;  Lauren                                              Attorney‐Client     Draft carrier agreement reflecting 
                                     John Powell; John     Doherty;                                           Privilege           legal advice of counsel. 
                                     Kinney; Kevin Stone;  Ronald Chang
                                     Geraldo Barron


                                                                                                                                                                          AC
        183 3/28/2013 Michael Chan               Carlo Chiarello
                                                            Rick Robinson;                                    Attorney‐Client     Presentation reflecting legal 
                                                            Matthias Glanz;                                   Privilege           advice of counsel regarding 
                                                            Mike                                                                  contractual provisions. 
                                                            McAndrews;                                                                                                                   Redact 3rd 
                                                            John Hartwick                                                                                                 AC in part     slide.
        185 3/28/2013 Geraldo Barron Lauren Doherty; Nigel  Ronald Chang;                                     Attorney‐Client     Draft carrier agreement reflecting 
                                     Vanderlinden           John Powell;                                      Privilege           legal advice of counsel. 
                                                            John Kinney; 
                                                            Kevin Stone; 
                                                            Geraldo Barron

                                                                                                                                                                          AC
        187 4/9/2013        John Kinney          John Powell; John                                            Attorney‐Client     Draft carrier agreement reflecting 
                                                 Rundle                                                       Privilege           legal advice of counsel. 




                                                                                                                                                                          AC




Document: 1351089                                                                                                                                                                              Page 1 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                 Marvin Pearlstein v.
                                                                                                                                                                   BlackBerry Limited, Case
                                                                                                                                                             No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient              CC   Subject           PrivilegeAsserted GeneralDescription                  RULING            NOTES
    199 4/11/2013 Steve                          Heidi Davidson; Aaron       FW: Privileged    Attorney‐Client  Email from in‐house counsel 
                  Zipperstein*                   Curtiss                     and               Privilege         (Steve Zipperstein*) to BlackBerry 
                                                                             confidential,                       employee and consultant working 
                                                                             return rates                        at the direction of in‐house 
                                                                                                                 counsel regarding BlackBerry's                        In 
                                                                                                                 response to the Detwiler Report.                      alternative, 
                                                                                                                                                                       privilege 
                                                                                                                                                        NP             waived.
        201 4/11/2013 Steve                      Heidi Davidson; Aaron       RE: Privileged    Attorney‐Client    Email chain among in‐house 
                      Zipperstein*               Curtiss                     and               Privilege          counsel (Steve Zipperstein*) and 
                                                                             confidential,                        BlackBerry employee and 
                                                                             return rates                         consultant working at the 
                                                                                                                  direction of in‐house counsel                        In 
                                                                                                                  regarding BlackBerry's response to                   alternative, 
                                                                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                        NP             waived.
        202 4/11/2013 Heidi Davidson             Steve Zipperstein*;         Re: Privileged    Attorney‐Client    Email chain among in‐house 
                                                 Aaron Curtiss               and               Privilege          counsel (Steve Zipperstein*) and 
                                                                             confidential,                        BlackBerry employee and 
                                                                             return rates                         consultant working at the 
                                                                                                                  direction of in‐house counsel                        In 
                                                                                                                  regarding BlackBerry's response to                   alternative, 
                                                                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                        NP             waived.
        203 4/11/2013 Steve                      Heidi Davidson; Aaron       Re: Privileged    Attorney‐Client    Email chain among in‐house 
                      Zipperstein*               Curtiss                     and               Privilege          counsel (Steve Zipperstein*) and 
                                                                             confidential,                        BlackBerry employee and 
                                                                             return rates                         consultant working at the 
                                                                                                                  direction of in‐house counsel                        In 
                                                                                                                  regarding BlackBerry's response to                   alternative, 
                                                                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                        NP             waived.
        204 4/11/2013 Aaron Curtiss              Steve Zipperstein*;         Re: Privileged    Attorney‐Client    Email chain among in‐house 
                                                 Heidi Davidson              and               Privilege          counsel (Steve Zipperstein*) and 
                                                                             confidential,                        BlackBerry employee and 
                                                                             return rates                         consultant working at the 
                                                                                                                  direction of in‐house counsel                        In 
                                                                                                                  regarding BlackBerry's response to                   alternative, 
                                                                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                        NP             waived.
        205 4/11/2013 Heidi Davidson             Steve Zipperstein*;         Re: Privileged    Attorney‐Client    Email chain among in‐house 
                                                 Aaron Curtiss               and               Privilege          counsel (Steve Zipperstein*) and 
                                                                             confidential,                        BlackBerry employee and 
                                                                             return rates                         consultant working at the 
                                                                                                                  direction of in‐house counsel 
                                                                                                                  regarding BlackBerry's response to 
                                                                                                                  the Detwiler Report.


                                                                                                                                                                       In 
                                                                                                                                                                       alternative, 
                                                                                                                                                                       privilege 
                                                                                                                                                        NP             waived.




Document: 1351089                                                                                                                                                            Page 2 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                 Marvin Pearlstein v.
                                                                                                                                                                   BlackBerry Limited, Case
                                                                                                                                                             No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient              CC   Subject           PrivilegeAsserted GeneralDescription                  RULING            NOTES
    206 4/11/2013 Steve                          Heidi Davidson; Aaron       Re: Privileged    Attorney‐Client  Email chain among in‐house 
                  Zipperstein*                   Curtiss                     and               Privilege         counsel (Steve Zipperstein*) and 
                                                                             confidential,                       BlackBerry employee and 
                                                                             return rates                        consultant working at the 
                                                                                                                 direction of in‐house counsel 
                                                                                                                 regarding BlackBerry's response to 
                                                                                                                 the Detwiler Report.


                                                                                                                                                                       In 
                                                                                                                                                                       alternative, 
                                                                                                                                                                       privilege 
                                                                                                                                                        NP             waived.
        207 4/11/2013 Steve                      Heidi Davidson              Re: Privileged    Attorney‐Client    Email chain among in‐house 
                      Zipperstein*                                           and               Privilege          counsel (Steve Zipperstein*) and 
                                                                             confidential,                        BlackBerry employee and 
                                                                             return rates                         consultant working at the 
                                                                                                                  direction of in‐house counsel                        In 
                                                                                                                  regarding BlackBerry's response to                   alternative, 
                                                                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                        NP             waived.
        208 4/11/2013 Aaron Curtiss              Heidi Davidson; Steve       ACP: BBRY       Attorney‐Client      Email from BlackBerry consultant 
                                                 Zipperstein*                Response        Privilege            working at the direction of in‐
                                                                             Release DRAFT 1                      house counsel to in‐house counsel 
                                                                                                                  (Steve Zipperstein*) and 
                                                                                                                  BlackBerry employee regarding 
                                                                                                                  BlackBerry's response to the 
                                                                                                                  Detwiler Report.




                                                                                                                                                                       In 
                                                                                                                                                                       alternative, 
                                                                                                                                                                       privilege 
                                                                                                                                                        NP             waived.
        209 4/11/2013 Aaron  Curtiss             Steve Zipperstein*                            Attorney‐Client    Document prepared by BlackBerry 
                                                                                               Privilege          consultant working at the 
                                                                                                                  direction of in‐house counsel                        In 
                                                                                                                  regarding BlackBerry's response to                   alternative, 
                                                                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                        NP             waived.
        210 4/11/2013 Heidi Davidson             Aaron Curtiss; Steve        Re: ACP: BBRY  Attorney‐Client       Email chain among in‐house 
                                                 Zipperstein*                Response        Privilege            counsel (Steve Zipperstein*) and 
                                                                             Release DRAFT 1                      BlackBerry employee and 
                                                                                                                  consultant working at the 
                                                                                                                  direction of in‐house counsel                        In 
                                                                                                                  regarding BlackBerry's response to                   alternative, 
                                                                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                        NP             waived.




Document: 1351089                                                                                                                                                            Page 3 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                             Marvin Pearlstein v.
                                                                                                                                                                               BlackBerry Limited, Case
                                                                                                                                                                         No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient              CC               Subject         PrivilegeAsserted GeneralDescription                  RULING              NOTES
    211 4/11/2013 Heidi Davidson                 Aaron Curtiss;                          Press Release   Attorney‐Client  Email from BlackBerry employee 
                                                 Thorsten Heins; Steve                   Update          Privilege         to in‐house counsel (Steve 
                                                 Zipperstein*; Frank                                                       Zipperstein*) and BlackBerry 
                                                 Boulben; Kristian                                                         employees and consultant 
                                                 Tear; John Powell;                                                        working at the direction of in‐
                                                 Edel Ebbs; Brian                                                          house counsel regarding                                 In 
                                                 Bidulka; Paul Carpino                                                     BlackBerry's response to the                            alternative, 
                                                                                                                           Detwiler Report.                                        privilege 
                                                                                                                                                               NP                  waived.
        212 4/11/2013 Aaron Curtiss              Heidi Davidson; Steve                   Re: ACP: BBRY  Attorney‐Client  Email chain among in‐house 
                                                 Zipperstein*                            Response        Privilege         counsel (Steve Zipperstein*) and 
                                                                                         Release DRAFT 1                   BlackBerry employee and 
                                                                                                                           consultant working at the 
                                                                                                                           direction of in‐house counsel 
                                                                                                                           regarding BlackBerry's response to 
                                                                                                                           the Detwiler Report.




                                                                                                                                                                                   In 
                                                                                                                                                                                   alternative, 
                                                                                                                                                                                   privilege 
                                                                                                                                                                    NP             waived.
        244 4/12/2013 Heidi Davidson             Aaron Curtiss; Steve                    Re: ACP: BBRY  Attorney‐Client       Email chain among in‐house 
                                                 Zipperstein*                            Response        Privilege            counsel (Steve Zipperstein*) and 
                                                                                         Release DRAFT 1                      BlackBerry employee and 
                                                                                                                              consultant working at the 
                                                                                                                              direction of in‐house counsel 
                                                                                                                              regarding BlackBerry's response to 
                                                                                                                              the Detwiler Report.




                                                                                                                                                                                   In 
                                                                                                                                                                                   alternative, 
                                                                                                                                                                                   privilege 
                                                                                                                                                                    NP             waived.
        245 4/12/2013 Roger Martin               Richard J. Lynch;      Thorsten Heins   Re: Trading       Attorney‐Client    Email chain among in‐house 
                                                 Steve Zipperstein*;                     Activity ‐‐       Privilege          counsel (Steve Zipperstein*) and 
                                                 Barbara Stymiest;                       Privileged and                       Board of Directors regarding legal 
                                                 Mike Lazaridis; David                   Confidential                         options for BlackBerry's response 
                                                 Kerr; John Wetmore;                                                          to the Detwiler Report.
                                                 Claudia Kotchka; John 
                                                 Richardson; Tim 
                                                 Dattels; Bert 
                                                 Nordberg; Prem 
                                                 Watsa                                                                                                              AC
        246 4/12/2013 Edel Ebbs                  Heidi Davidson; Aaron                   Re: Press      Attorney‐Client       Email chain among in‐house 
                                                 Curtiss; Thorsten                       Release Update Privilege             counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                                 BlackBerry employees and 
                                                 Zipperstein*; Frank                                                          consultant working at the 
                                                 Boulben; Kristian                                                            direction of in‐house counsel                        In 
                                                 Tear; John Powell;                                                           regarding BlackBerry's response to                   alternative, 
                                                 Brian Bidulka; Paul                                                          the Detwiler Report.                                 privilege 
                                                 Carpino                                                                                                            NP             waived.




Document: 1351089                                                                                                                                                                        Page 4 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                              Marvin Pearlstein v.
                                                                                                                                                                BlackBerry Limited, Case
                                                                                                                                                          No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient              CC   Subject        PrivilegeAsserted GeneralDescription                  RULING            NOTES
    247 4/12/2013 Heidi Davidson                 Edel Ebbs; Aaron            Re: Press      Attorney‐Client  Email chain among in‐house 
                                                 Curtiss; Thorsten           Release Update Privilege         counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                 BlackBerry employees and 
                                                 Zipperstein*; Frank                                          consultant working at the 
                                                 Boulben; Kristian                                            direction of in‐house counsel                         In 
                                                 Tear; John Powell;                                           regarding BlackBerry's response to                    alternative, 
                                                 Brian Bidulka; Paul                                          the Detwiler Report.                                  privilege 
                                                 Carpino                                                                                          NP                waived.
        248 4/12/2013 Kristian Tear              Heidi Davidson; Aaron       Re: Press      Attorney‐Client  Email chain among in‐house 
                                                 Curtiss; Thorsten           Release Update Privilege         counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                 BlackBerry employees and 
                                                 Zipperstein*; Frank                                          consultant working at the 
                                                 Boulben; Kristian                                            direction of in‐house counsel                         In 
                                                 Tear; John Powell;                                           regarding BlackBerry's response to                    alternative, 
                                                 Brian Bidulka; Paul                                          the Detwiler Report.                                  privilege 
                                                 Carpino                                                                                          NP                waived.
        249 4/12/2013 Edel Ebbs                  Heidi Davidson; Aaron       Re: Press      Attorney‐Client  Email chain among in‐house 
                                                 Curtiss; Thorsten           Release Update Privilege         counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                 BlackBerry employees and 
                                                 Zipperstein*; Frank                                          consultant working at the 
                                                 Boulben; Kristian                                            direction of in‐house counsel                         In 
                                                 Tear; John Powell;                                           regarding BlackBerry's response to                    alternative, 
                                                 Brian Bidulka; Paul                                          the Detwiler Report.                                  privilege 
                                                 Carpino                                                                                          NP                waived.
        250 4/12/2013 Heidi Davidson             Edel Ebbs; Aaron            Re: Press      Attorney‐Client  Email chain among in‐house 
                                                 Curtiss; Thorsten           Release Update Privilege         counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                 BlackBerry employees and 
                                                 Zipperstein*; Frank                                          consultant working at the 
                                                 Boulben; Kristian                                            direction of in‐house counsel 
                                                 Tear; John Powell;                                           regarding BlackBerry's response to 
                                                 Brian Bidulka; Paul                                          the Detwiler Report.
                                                 Carpino




                                                                                                                                                                    In 
                                                                                                                                                                    alternative, 
                                                                                                                                                                    privilege 
                                                                                                                                                     NP             waived.
        251 4/12/2013 Heidi Davidson             Edel Ebbs; Aaron            Re: Press      Attorney‐Client    Email chain among in‐house 
                                                 Curtiss; Thorsten           Release Update Privilege          counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                  BlackBerry employees and 
                                                 Zipperstein*; Frank                                           consultant working at the 
                                                 Boulben; Kristian                                             direction of in‐house counsel                        In 
                                                 Tear; John Powell;                                            regarding BlackBerry's response to                   alternative, 
                                                 Brian Bidulka; Paul                                           the Detwiler Report.                                 privilege 
                                                 Carpino                                                                                             NP             waived.




Document: 1351089                                                                                                                                                         Page 5 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                              Marvin Pearlstein v.
                                                                                                                                                                                BlackBerry Limited, Case
                                                                                                                                                                          No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC                Subject        PrivilegeAsserted GeneralDescription                  RULING              NOTES
    252 4/12/2013 John Powell                    Heidi Davidson; Aaron                     RE: Press      Attorney‐Client  Email chain among in‐house 
                                                 Curtiss; Thorsten                         Release Update Privilege         counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                               BlackBerry employees and 
                                                 Zipperstein*; Frank                                                        consultant working at the 
                                                 Boulben; Kristian                                                          direction of in‐house counsel 
                                                 Tear; Edel Ebbs; Brian                                                     regarding BlackBerry's response to 
                                                 Bidulka; Paul Carpino                                                      the Detwiler Report.




                                                                                                                                                                                    In 
                                                                                                                                                                                    alternative, 
                                                                                                                                                                                    privilege 
                                                                                                                                                                     NP             waived.
        253 4/12/2013 Heidi Davidson             John Powell; Aaron                        RE: Press      Attorney‐Client      Email chain among in‐house 
                                                 Curtiss; Thorsten                         Release Update Privilege            counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                                  BlackBerry employees and 
                                                 Zipperstein*; Frank                                                           consultant working at the 
                                                 Boulben; Kristian                                                             direction of in‐house counsel                        In 
                                                 Tear; Edel Ebbs; Brian                                                        regarding BlackBerry's response to                   alternative, 
                                                 Bidulka; Paul Carpino                                                         the Detwiler Report.                                 privilege 
                                                                                                                                                                     NP             waived.
        254 4/12/2013 Steve                      John Powell; Heidi                        RE: Press      Attorney‐Client      Email chain among in‐house 
                      Zipperstein*               Davidson; Aaron                           Release Update Privilege            counsel (Steve Zipperstein*) and 
                                                 Curtiss; Thorsten                                                             BlackBerry employees and 
                                                 Heins; Frank Boulben;                                                         consultant working at the 
                                                 Kristian Tear; Edel                                                           direction of in‐house counsel                        In 
                                                 Ebbs; Brian Bidulka;                                                          regarding BlackBerry's response to                   alternative, 
                                                 Paul Carpino                                                                  the Detwiler Report.                                 privilege 
                                                                                                                                                                     NP             waived.
        255 4/12/2013 Heidi Davidson             John Powell; Aaron                        RE: Press      Attorney‐Client      Email chain among in‐house 
                                                 Curtiss; Thorsten                         Release Update Privilege            counsel (Steve Zipperstein*) and 
                                                 Heins; Steve                                                                  BlackBerry employees and 
                                                 Zipperstein*; Frank                                                           consultant working at the 
                                                 Boulben; Kristian                                                             direction of in‐house counsel                        In 
                                                 Tear; Edel Ebbs; Brian                                                        regarding BlackBerry's response to                   alternative, 
                                                 Bidulka; Paul Carpino                                                         the Detwiler Report.                                 privilege 
                                                                                                                                                                     NP             waived.
        256 4/12/2013 Heidi Davidson             Steve Zipperstein*;       Aaron Curtiss   Attorney client  Attorney‐Client    Email between in‐house counsel 
                                                 Brian Bidulka; Frank                      privilege ‐      Privilege          (Steve Zipperstein*) and 
                                                 Boulben; Edel Ebbs;                       Return rate                         BlackBerry employees and 
                                                 Paul Carpino;                             v2.docx                             consultant working at the 
                                                 Thorsten Heins;                                                               direction of in‐house counsel 
                                                 Kristian Tear; John                                                           regarding BlackBerry's response to 
                                                 Powell                                                                        the Detwiler Report.                                 Privilege 
                                                                                                                                                                     AC             waived
        257 4/12/2013 Heidi Davidson             Heidi Davidson; Brian                                      Attorney‐Client    Draft press release prepared by in‐
                                                 Bidulka; Frank                                             Privilege; Work    house counsel (Steve Zipperstein* 
                                                 Boulben; Edel Ebbs;                                        Product            and Phil Kurtz*), outside counsel, 
                                                 Paul Carpino;                                                                 and BlackBerry employees and 
                                                 Thorsten Heins;                                                               consultant working at the 
                                                 Kristian Tear; John                                                           direction of in‐house counsel 
                                                 Powell                                                                        regarding the Detwiler Report, 
                                                                                                                               and in anticipation of potential 
                                                                                                                               legal proceedings involving the 
                                                                                                                               Detwiler Report.                                     Privilege 
                                                                                                                                                                     AC/WP          waived




Document: 1351089                                                                                                                                                                         Page 6 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                            Marvin Pearlstein v.
                                                                                                                                                              BlackBerry Limited, Case
                                                                                                                                                        No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient              CC Subject             PrivilegeAsserted GeneralDescription                  RULING       NOTES
    258 4/12/2013 Steve                          Heidi Davidson; Brian  Aaron Curtiss
                                                                           RE: Attorney        Attorney‐Client  Email chain among in‐house 
                  Zipperstein*                   Bidulka; Frank            client privilege ‐  Privilege         counsel (Steve Zipperstein*) and 
                                                 Boulben; Edel Ebbs;       Return rate                           BlackBerry employees and 
                                                 Paul Carpino;             v2.docx                               consultant working at the 
                                                 Thorsten Heins;                                                 direction of in‐house counsel 
                                                 Kristian Tear; John                                             regarding BlackBerry's response to 
                                                 Powell                                                          the Detwiler Report.                             Privilege 
                                                                                                                                                     AC           waived
        261 4/12/2013 Thorsten Heins Thorsten Heins; Steve  Aaron Curtiss Re: Attorney         Attorney‐Client  Email chain among in‐house 
                                     Zipperstein*; Brian                   client privilege ‐  Privilege         counsel (Steve Zipperstein*) and 
                                     Bidulka; Frank                        Return rate                           BlackBerry employees and 
                                     Boulben; Edel Ebbs;                   v2.docx                               consultant working at the 
                                     Paul Carpino; Kristian                                                      direction of in‐house counsel                    In 
                                     Tear; John Powell                                                           regarding BlackBerry's response to               alternative, 
                                                                                                                 the Detwiler Report.                             privilege 
                                                                                                                                                     NP           waived.
        262 4/12/2013 Heidi Davidson Thorsten Heins; Steve  Aaron Curtiss RE: Attorney         Attorney‐Client  Email chain among in‐house 
                                     Zipperstein*; Brian                   client privilege ‐  Privilege         counsel (Steve Zipperstein*) and 
                                     Bidulka; Frank                        Return rate                           BlackBerry employees and 
                                     Boulben; Edel Ebbs;                   v2.docx                               consultant working at the 
                                     Paul Carpino; Kristian                                                      direction of in‐house counsel                    In 
                                     Tear; John Powell                                                           regarding BlackBerry's response to               alternative, 
                                                                                                                 the Detwiler Report.                             privilege 
                                                                                                                                                     NP           waived.
        263 4/12/2013 Steve          Heidi Davidson;         Aaron Curtiss RE: Attorney        Attorney‐Client  Email chain among in‐house 
                      Zipperstein*   Thorsten Heins; Brian                 client privilege ‐  Privilege         counsel (Steve Zipperstein*) and 
                                     Bidulka; Frank                        Return rate                           BlackBerry employees and 
                                     Boulben; Edel Ebbs;                   v2.docx                               consultant working at the 
                                     Paul Carpino; Kristian                                                      direction of in‐house counsel 
                                     Tear; John Powell                                                           regarding BlackBerry's response to 
                                                                                                                 the Detwiler Report.                             Privilege 
                                                                                                                                                     AC           waived
        264 4/12/2013 Paul Carpino   Heidi Davidson;         Aaron Curtiss Re: Attorney        Attorney‐Client  Email chain among in‐house 
                                     Thorsten Heins; Steve                 client privilege ‐  Privilege         counsel (Steve Zipperstein*) and 
                                     Zipperstein*; Brian                   Return rate                           BlackBerry employees and 
                                     Bidulka; Frank                        v2.docx                               consultant working at the 
                                     Boulben; Edel Ebbs;                                                         direction of in‐house counsel                    In 
                                     Kristian Tear; John                                                         regarding BlackBerry's response to               alternative, 
                                     Powell                                                                      the Detwiler Report.                             privilege 
                                                                                                                                                     NP           waived.
        265 4/12/2013 Edel Ebbs      Paul Carpino; Heidi  Aaron Curtiss Re: Attorney           Attorney‐Client  Email chain among in‐house 
                                     Davidson; Thorsten                    client privilege ‐  Privilege         counsel (Steve Zipperstein*) and 
                                     Heins; Steve                          Return rate                           BlackBerry employees and 
                                     Zipperstein*; Brian                   v2.docx                               consultant working at the 
                                     Bidulka; Frank                                                              direction of in‐house counsel                    In 
                                     Boulben; Kristian                                                           regarding BlackBerry's response to               alternative, 
                                     Tear; John Powell                                                           the Detwiler Report.                             privilege 
                                                                                                                                                     NP           waived.
        268 4/12/2013 Heidi Davidson Steve Zipperstein*;  Aaron Curtiss RE: Attorney           Attorney‐Client  Email chain among in‐house 
                                     Thorsten Heins; Brian                 client privilege ‐  Privilege         counsel (Steve Zipperstein*) and 
                                     Bidulka; Frank                        Return rate                           BlackBerry employees and 
                                     Boulben; Edel Ebbs;                   v2.docx                               consultant working at the 
                                     Paul Carpino; Kristian                                                      direction of in‐house counsel                    In 
                                     Tear; John Powell                                                           regarding BlackBerry's response to               alternative, 
                                                                                                                 the Detwiler Report.                             privilege 
                                                                                                                                                     NP           waived.
        283 4/12/2013 Steve          Thorsten Heins; Paul  Brian Bidulka;  FW: Next steps ‐  Attorney‐Client  Email from in‐house counsel 
                      Zipperstein*   Carpino; Heidi          Edel Ebbs     Privileged and  Privilege             (Steve Zipperstein*) to BlackBerry 
                                     Davidson; Aaron                       Confidential                          employees regarding Detwiler 
                                     Curtiss                                                                     Fenton's regulatory violations.                  Privilege 
                                                                                                                                                     AC           waived




Document: 1351089                                                                                                                                                       Page 7 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                             Marvin Pearlstein v.
                                                                                                                                                                               BlackBerry Limited, Case
                                                                                                                                                                         No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC            Subject            PrivilegeAsserted GeneralDescription                      RULING         NOTES
    289 4/12/2013 John Powell                    Heidi Davidson          Jordan Vaeth* RE: Detwiler       Attorney‐Client  Email chain among in‐house 
                                                                                       Statement          Privilege         counsel (Steve Zipperstein* and 
                                                                                                                            Jordan Vaeth*) and BlackBerry                          In 
                                                                                                                            employees regarding Detwiler's                         alternative, 
                                                                                                                            April 12 public statement.                             privilege 
                                                                                                                                                                    NP             waived.
        298 4/12/2013 Kristian Tear              John Powell                            Re: Privileged    Attorney‐Client    Email chain among in‐house 
                                                                                        and               Privilege          counsel (Steve Zipperstein*, Mary 
                                                                                        Confidential:                        Huser*, and Jordan Vaeth*) and 
                                                                                        Z10 returns                          BlackBerry employees discussing 
                                                                                                                             work performed at the direction 
                                                                                                                             of in‐house counsel to assist 
                                                                                                                             counsel regarding legal options for                   In 
                                                                                                                             BlackBerry's response to the                          alternative, 
                                                                                                                             Detwiler Report.                                      privilege 
                                                                                                                                                                    NP             waived.
        299 4/12/2013 John Kinney                John Powell; Nigel    Lauren         RE: Discuss         Attorney‐Client    Email chain among in‐house 
                                                 Vanderlinden; Ronald  Doherty; John  AT&T                Privilege          counsel and BlackBerry employees 
                                                 Chang                 Rundle         Supplement                             regarding draft agreement with 
                                                                                      Agreement for                          carrier regarding Z10.
                                                                                      Z10                                                                           NP
        300 4/3/2013        Sutphin, Bill        Sarah Tatsis; John                                       Attorney‐Client    Draft agreement with carrier 
                                                 Powell                                                   Privilege          regarding Z10 to be considered by 
                                                                                                                             in‐house counsel and BlackBerry 
                                                                                                                             employees.


                                                                                                                                                                    AC
        302 4/12/2013 John Powell                Sarah Tatsis                           Re: Privileged    Attorney‐Client    Email chain among in‐house 
                                                                                        and               Privilege          counsel (Jordan Vaeth*) and 
                                                                                        Confidential:                        BlackBerry employees discussing 
                                                                                        Z10 returns                          work performed at the direction 
                                                                                                                             of in‐house counsel regarding                         In 
                                                                                                                             legal options for BlackBerry's                        alternative, 
                                                                                                                             response to the Detwiler Report.                      privilege 
                                                                                                                                                                    NP             waived.
        303 4/12/2013 John Powell                Sarah Tatsis            Jordan Vaeth* Fw: Privileged     Attorney‐Client    Email chain among in‐house 
                                                                                       and                Privilege          counsel (Steve Zipperstein* and 
                                                                                       Confidential:                         Jordan Vaeth*) and BlackBerry 
                                                                                       Z10 returns                           employees discussing work 
                                                                                                                             performed at the direction of in‐
                                                                                                                             house counsel to assist counsel 
                                                                                                                             regarding legal options for                           In 
                                                                                                                             BlackBerry's response to the                          alternative, 
                                                                                                                             Detwiler Report.                                      privilege 
                                                                                                                                                                    NP             waived.
        306 4/12/2013 Adrienne Lee               Sarah Tatsis                           RE: List of names Attorney‐Client    Email chain among BlackBerry 
                                                                                                          Privilege          employees discussing work 
                                                                                                                             performed at the direction of in‐
                                                                                                                             house counsel to assist in‐house 
                                                                                                                             counsel with document and data 
                                                                                                                             preservation regarding 
                                                                                                                             BlackBerry's response to the 
                                                                                                                             Detwiler Report. 
                                                                                                                                                                    AC
        307 4/12/2013 Anders Stjarne             Sarah Tatsis                           RE: Privileged  Attorney‐Client      Email chain among BlackBerry 
                                                                                        and Confidential Privilege           employees discussing work 
                                                                                                                             performed at the direction of in‐                     In 
                                                                                                                             house counsel for BlackBerry's                        alternative, 
                                                                                                                             response to the Detwiler Report.                      privilege 
                                                                                                                                                                    NP             waived.




Document: 1351089                                                                                                                                                                        Page 8 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                 Marvin Pearlstein v.
                                                                                                                                                                   BlackBerry Limited, Case
                                                                                                                                                             No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC   Subject          PrivilegeAsserted GeneralDescription                     RULING         NOTES
    308 4/12/2013 Eric Mittig                    Sarah Tatsis                 Re: Privileged  Attorney‐Client  Email chain among BlackBerry 
                                                                              and Confidential Privilege         employees discussing work 
                                                                                                                 performed at the direction of in‐                     In 
                                                                                                                 house counsel for BlackBerry's                        alternative, 
                                                                                                                 response to the Detwiler Report.                      privilege 
                                                                                                                                                        NP             waived.
        309 4/12/2013 Anders Stjarne             Sarah Tatsis                 RE: Privileged  Attorney‐Client      Email chain among BlackBerry 
                                                                              and Confidential Privilege           employees discussing work 
                                                                                                                   performed at the direction of in‐                   In 
                                                                                                                   house counsel for BlackBerry's                      alternative, 
                                                                                                                   response to the Detwiler Report.                    privilege 
                                                                                                                                                        NP             waived.
        310 4/12/2013 Sarah Tatsis               Anders Stjarne               RE: Privileged  Attorney‐Client      Email chain among BlackBerry 
                                                                              and Confidential Privilege           employees discussing work 
                                                                                                                   performed at the direction of in‐                   In 
                                                                                                                   house counsel for BlackBerry's                      alternative, 
                                                                                                                   response to the Detwiler Report.                    privilege 
                                                                                                                                                        NP             waived.
        311 4/12/2013 Sarah Tatsis               Sarah Tatsis                 RE: Privileged  Attorney‐Client      Email from BlackBerry employee 
                                                                              and Confidential Privilege           discussing work performed at the 
                                                                                                                   direction of in‐house counsel for                   In 
                                                                                                                   BlackBerry's response to the                        alternative, 
                                                                                                                   Detwiler Report.                                    privilege 
                                                                                                                                                        NP             waived.
        313 4/12/2013 Sarah Tatsis               Anders Stjarne               Privileged and    Attorney‐Client    Email between BlackBerry 
                                                                              Confidential      Privilege          employees discussing work 
                                                                                                                   performed at the direction of in‐
                                                                                                                   house counsel for BlackBerry's 
                                                                                                                   response to the Detwiler Report.
                                                                                                                                                        AC
        314 4/12/2013 Sarah Tatsis               Eric Mittig                  Privileged and    Attorney‐Client    Email between BlackBerry 
                                                                              Confidential      Privilege          employees discussing work 
                                                                                                                   performed at the direction of in‐                   In 
                                                                                                                   house counsel for BlackBerry's                      alternative, 
                                                                                                                   response to the Detwiler Report.                    privilege 
                                                                                                                                                        NP             waived.
        315 4/12/2013 Heidi Davidson             Adam Emery                   FW: CTV News      Attorney‐Client    Email chain among in‐house 
                                                                              Story             Privilege          counsel (Steve Zipperstein*, Mary 
                                                                                                                   Huser*, and Phil Kurtz*), outside 
                                                                                                                   counsel (Barry Sookman), and 
                                                                                                                   BlackBerry employees discussing 
                                                                                                                   BlackBerry's response to the 
                                                                                                                   Detwiler Report.
                                                                                                                                                        NP
        316 4/12/2013 Heidi Davidson             Adam Emery                   Fw: CTV News      Attorney‐Client    Email chain among in‐house 
                                                                              Story             Privilege          counsel (Steve Zipperstein*, Mary 
                                                                                                                   Huser*, and Phil Kurtz*), outside 
                                                                                                                   counsel (Barry Sookman), and 
                                                                                                                   BlackBerry employees discussing 
                                                                                                                   BlackBerry's response to the 
                                                                                                                   Detwiler Report.
                                                                                                                                                        NP
        317 4/12/2013 Adrienne Lee               Sarah Tatsis                 List of names     Attorney‐Client    Email chain among BlackBerry 
                                                                                                Privilege          employees discussing work 
                                                                                                                   performed at the direction of in‐
                                                                                                                   house counsel to assist in‐house 
                                                                                                                   counsel with document and data 
                                                                                                                   preservation regarding 
                                                                                                                   BlackBerry's response to the 
                                                                                                                   Detwiler Report. 
                                                                                                                                                        AC




Document: 1351089                                                                                                                                                            Page 9 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                   Marvin Pearlstein v.
                                                                                                                                                                     BlackBerry Limited, Case
                                                                                                                                                               No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC          Subject         PrivilegeAsserted GeneralDescription                RULING          NOTES
    318 4/12/2013 Sarah Tatsis                   Adrienne Lee                        Re: List of     Attorney‐Client  Email chain among BlackBerry 
                                                                                     names           Privilege         employees discussing work 
                                                                                                                       performed at the direction of in‐
                                                                                                                       house counsel to assist in‐house 
                                                                                                                       counsel with document and data 
                                                                                                                       preservation regarding 
                                                                                                                       BlackBerry's response to the 
                                                                                                                       Detwiler Report. 
                                                                                                                                                         AC
        325 4/12/2013 Anders Stjarne             Sarah Tatsis                       RE: Privileged  Attorney‐Client  Email chain among in‐house 
                                                                                    and Confidential Privilege         counsel (Jordan Vaeth*) and 
                                                                                                                       BlackBerry employees discussing 
                                                                                                                       work performed at the direction 
                                                                                                                       of in‐house counsel for                           In 
                                                                                                                       BlackBerry's response to the                      alternative, 
                                                                                                                       Detwiler Report.                                  privilege 
                                                                                                                                                         NP              waived.
        326 4/13/2013 John Powell                Sebastien Marineau;  Jordan Vaeth* Privileged and  Attorney‐Client  Email chain among in‐house 
                                                 Andrew Bocking;                    Confidential ‐  Privilege          counsel (Jordan Vaeth*) and 
                                                 Sarah Tatsis                       Device 'slowing'                   BlackBerry employees discussing 
                                                                                                                       work performed at the direction 
                                                                                                                       of in‐house counsel for 
                                                                                                                       BlackBerry's response to the 
                                                                                                                       Detwiler Report.




                                                                                                                                                                         Waived in 
                                                                                                                                                                         part; 
                                                                                                                                                                         Produce in 
                                                                                                                                                                         redacted 
                                                                                                                                                          AC             format
        327 4/13/2013 Sebastien                  John Powell; Andrew  Jordan Vaeth* Re: Privileged  Attorney‐Client    Email chain among in‐house 
                      Marineau                   Bocking; Sarah Tatsis              and Confidential  Privilege        counsel (Jordan Vaeth*) and 
                                                                                    ‐ Device                           BlackBerry employees discussing 
                                                                                    'slowing'                          work performed at the direction                   Waived in 
                                                                                                                       of in‐house counsel for                           part; 
                                                                                                                       BlackBerry's response to the                      Produce in 
                                                                                                                       Detwiler Report.                                  redacted 
                                                                                                                                                          AC             format
        330 4/13/2013 Sarah Tatsis               Andrew Bocking;      Jordan Vaeth* Re: Privileged  Attorney‐Client    Email chain among in‐house 
                                                 Sebastien Marineau;                and Confidential  Privilege        counsel (Jordan Vaeth*) and 
                                                 John Powell                        ‐ Device                           BlackBerry employees discussing 
                                                                                    'slowing'                          work performed at the direction                   Waived in 
                                                                                                                       of in‐house counsel for                           part; 
                                                                                                                       BlackBerry's response to the                      Produce in 
                                                                                                                       Detwiler Report.                                  redacted 
                                                                                                                                                          AC             format




Document: 1351089                                                                                                                                                            Page 10 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                        Marvin Pearlstein v.
                                                                                                                                                                          BlackBerry Limited, Case
                                                                                                                                                                    No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC             Subject           PrivilegeAsserted   GeneralDescription                 RULING       NOTES
    338 4/15/2013 LegalHold                      John Powell                            IMMEDIATE         Attorney‐Client     Email from LegalHold to 
                                                                                        ACTION            Privilege; Work     BlackBerry employee regarding 
                                                                                        REQUIRED:         Product             document and data preservation 
                                                                                        Detwiler Fenton ‐                     in connection with BlackBerry's 
                                                                                        LEGAL HOLD                            response to the Detwiler Report, 
                                                                                        NOTICE ‐                              and in anticipation of potential 
                                                                                        Privileged &                          legal proceedings involving the 
                                                                                        Confidential                          Detwiler Report.
                                                                                                                                                                 AC/WP
        339 4/15/2013 John Powell                James Novak; Andrew  Jordan Vaeth*;    Privileged and  Attorney‐Client       Email chain among in‐house 
                                                 Bocking; Sebastien   Sarah Tatsis      confidential :    Privilege           counsel (Jordan Vaeth*) and 
                                                 Marineau; Richard                      For discussion                        BlackBerry employees discussing 
                                                 Piasentin; Rick                        with Marni or to                      work performed at the direction                 Waived in 
                                                 Costanzo                               edit/send                             of in‐house counsel for                         part; 
                                                                                                                              BlackBerry's response to the                    Produce in 
                                                                                                                              Detwiler Report.                                redacted 
                                                                                                                                                                 AC           format
        341 4/15/2013 John Powell                Kristian Tear        Sarah Tatsis;  Privileged and  Attorney‐Client          Email between in‐house counsel                  Waived in 
                                                                      Jordan Vaeth*;  confidential :    Privilege             (Jordan Vaeth*) and BlackBerry                  part; 
                                                                      Alice Couto     For discussion                          employees discussing points for                 Produce in 
                                                                                      with Marni or to                        discussion with Verizon's COO.                  redacted 
                                                                                      edit/send                                                                  AC           format
        345 4/15/2013 Sarah Tatsis               Andrew Bocking;      Jordan Vaeth* RE: Privileged  Attorney‐Client           Email chain among in‐house 
                                                 Sebastien Marineau;                  and Confidential  Privilege             counsel (Jordan Vaeth*) and 
                                                 John Powell                          ‐ Device                                BlackBerry employees discussing 
                                                                                      'slowing'                               work performed at the direction                 Waived in 
                                                                                                                              of in‐house counsel regarding                   part; 
                                                                                                                              BlackBerry's response to the                    Produce in 
                                                                                                                              Detwiler Report.                                redacted 
                                                                                                                                                                 AC           format
        352 4/16/2013 John Kinney                Sarah Tatsis; John      Jordan Vaeth* FINAL FINAL:      Attorney‐Client      Email between in‐house counsel 
                                                 Powell                                Privileged and    Privilege; Work      (Jordan Vaeth*) and BlackBerry 
                                                                                       Confidential      Product              employees regarding work 
                                                                                                                              performed at the direction of in‐
                                                                                                                              house counsel in response to the 
                                                                                                                              Detwiler Report, and in 
                                                                                                                              anticipation of potential legal 
                                                                                                                              proceedings involving the 
                                                                                                                              Detwiler Report.
                                                                                                                                                                 AC/WP
        353 4/16/2013 Sarah Tatsis               John Powell             John Kinney;  Privileged and    Attorney‐Client      Email between in‐house counsel 
                                                                         Jordan Vaeth* Confidential ‐    Privilege; Work      (Jordan Vaeth*) and BlackBerry 
                                                                                       Draft             Product              employees regarding 
                                                                                                                              communication to carrier 
                                                                                                                              regarding work performed at the 
                                                                                                                              direction of in‐house counsel in 
                                                                                                                              response to the Detwiler Report, 
                                                                                                                              and in anticipation of potential 
                                                                                                                              legal proceedings involving the 
                                                                                                                              Detwiler Report.
                                                                                                                                                                 AC/WP
        354 4/16/2013 John Powell                Sarah Tatsis; John      Adrienne Lee;  Draft            Attorney‐Client      Email between BlackBerry 
                                                 Kinney                  Michelle Smith                  Privilege; Work      employees reflecting work done 
                                                                                                         Product              at the direction of counsel 
                                                                                                                              discussing points for discussion 
                                                                                                                              with Verizon, and in anticipation 
                                                                                                                              of potential legal proceedings 
                                                                                                                              involving the Detwiler Report.
                                                                                                                                                                 AC/WP




Document: 1351089                                                                                                                                                                 Page 11 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                                 Marvin Pearlstein v.
                                                                                                                                                                                   BlackBerry Limited, Case
                                                                                                                                                                             No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient                  CC               Subject           PrivilegeAsserted   GeneralDescription                   RULING         NOTES
    355 4/16/2013 John Powell                    Sarah Tatsis; John         Adrienne Lee;  Privileged and      Attorney‐Client     Email between in‐house counsel 
                                                 Kinney                     Michelle Smith;  Confidential ‐    Privilege; Work     (Jordan Vaeth*) and BlackBerry 
                                                                            Jordan Vaeth* Draft                Product             employees discussing points for 
                                                                                                                                   discussion with Verizon, and in 
                                                                                                                                   anticipation of potential legal 
                                                                                                                                   proceedings involving the 
                                                                                                                                   Detwiler Report.
                                                                                                                                                                        AC/WP
        356 4/16/2013 Sarah Tatsis               Anders Stjarne; Eric                       Returns from       Attorney‐Client     Email between BlackBerry 
                                                 Mittig; John Kinney                        Canada             Privilege           employees discussing work 
                                                                                                                                   performed at the direction of in‐
                                                                                                                                   house counsel to assist in‐house                    Waived; 
                                                                                                                                   counsel for BlackBerry's response                   Produce in 
                                                                                                                                   to the Detwiler Report.                             redacted 
                                                                                                                                                                        AC             format
        357 4/16/2013 Steven                     Karuna Samat; John                         Re: Returns        Attorney‐Client     Email chain between BlackBerry 
                      Simkevitz                  Kinney; Sarah Tatsis;                      from Canada        Privilege           employees discussing work 
                                                 Anders Stjarne; Eric                                                              performed at the direction of in‐
                                                 Mittig                                                                            house counsel to assist in‐house 
                                                                                                                                   counsel for BlackBerry's response                   Waived; 
                                                                                                                                   to the Detwiler Report.                             Produce in 
                                                                                                                                                                                       redacted 
                                                                                                                                                                        AC             format
        358 4/16/2013 Karuna Samat               John Kinney; Sarah                         Re: Returns        Attorney‐Client     Email chain between BlackBerry 
                                                 Tatsis; Anders Stjarne;                    from Canada        Privilege           employees discussing work 
                                                 Eric Mittig; Steven                                                               performed at the direction of in‐
                                                 Simkevitz                                                                         house counsel to assist in‐house 
                                                                                                                                   counsel for BlackBerry's response                   Waived; 
                                                                                                                                   to the Detwiler Report.                             Produce in 
                                                                                                                                                                                       redacted 
                                                                                                                                                                        AC             format
        359 4/16/2013 John Kinney                Sarah Tatsis; Anders                       Re: Returns        Attorney‐Client     Email chain between BlackBerry 
                                                 Stjarne; Eric Mittig;                      from Canada        Privilege           employees discussing work 
                                                 Steven Simkevitz;                                                                 performed at the direction of in‐
                                                 Karuna Samat                                                                      house counsel to assist in‐house 
                                                                                                                                   counsel for BlackBerry's response                   Waived; 
                                                                                                                                   to the Detwiler Report.                             Produce in 
                                                                                                                                                                                       redacted 
                                                                                                                                                                        AC             format
        360 4/16/2013 Eric Mittig                Steven Simkevitz;                          RE: Returns        Attorney‐Client     Email chain between BlackBerry 
                                                 Karuna Samat; John                         from Canada        Privilege           employees discussing work 
                                                 Kinney; Sarah Tatsis;                                                             performed at the direction of in‐
                                                 Anders Stjarne                                                                    house counsel to assist in‐house 
                                                                                                                                   counsel for BlackBerry's response                   Waived; 
                                                                                                                                   to the Detwiler Report.                             Produce in 
                                                                                                                                                                                       redacted 
                                                                                                                                                                        AC             format
        365 4/16/2013 Sarah Tatsis               John Kinney                Jordan Vaeth*;  RE: Privileged  Attorney‐Client        Email chain among in‐house 
                                                                            Adrienne Lee;  and Confidential  Privilege; Work       counsel (Jordan Vaeth*) and 
                                                                            Michelle Smith;  ‐ Draft         Product               BlackBerry employees regarding 
                                                                            John Powell                                            draft communication to carrier 
                                                                                                                                   and work performed at the 
                                                                                                                                   direction of in‐house counsel in 
                                                                                                                                   response to the Detwiler Report,                    Waived in 
                                                                                                                                   and in anticipation of potential                    part; 
                                                                                                                                   legal proceedings involving the                     Produce in 
                                                                                                                                   Detwiler Report.                                    redacted 
                                                                                                                                                                        AC/ WP         format




Document: 1351089                                                                                                                                                                          Page 12 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                       Marvin Pearlstein v.
                                                                                                                                                                         BlackBerry Limited, Case
                                                                                                                                                                   No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC               Subject         PrivilegeAsserted   GeneralDescription                RULING       NOTES
    366 4/16/2013 John Kinney                    Sarah Tatsis            Jordan Vaeth*;  RE: Privileged  Attorney‐Client      Email chain among in‐house 
                                                                         Adrienne Lee;  and Confidential  Privilege; Work     counsel (Jordan Vaeth*) and 
                                                                         Michelle Smith;  ‐ Draft         Product             BlackBerry employees regarding 
                                                                         John Powell                                          draft communication to carrier 
                                                                                                                              and work performed at the 
                                                                                                                              direction of in‐house counsel in 
                                                                                                                              response to the Detwiler Report,               Waived in 
                                                                                                                              and in anticipation of potential               part; 
                                                                                                                              legal proceedings involving the                produce in 
                                                                                                                              Detwiler Report.                               redacted 
                                                                                                                                                                AC/WP        format
        367 4/16/2013 John Powell                John Kinney; Sarah      Jordan Vaeth*;  Re: Privileged  Attorney‐Client      Email chain among in‐house 
                                                 Tatsis                  Adrienne Lee;  and Confidential  Privilege; Work     counsel (Jordan Vaeth*) and 
                                                                         Michelle Smith ‐ Draft           Product             BlackBerry employees regarding 
                                                                                                                              draft communication to carrier 
                                                                                                                              and work performed at the 
                                                                                                                              direction of in‐house counsel in 
                                                                                                                              response to the Detwiler Report,               Waived in 
                                                                                                                              and in anticipation of potential               part; 
                                                                                                                              legal proceedings involving the                produce in 
                                                                                                                              Detwiler Report.                               redacted 
                                                                                                                                                                AC/WP        format
        368 4/16/2013 John Kinney                John Powell; Sarah      Jordan Vaeth*;  RE: Privileged  Attorney‐Client      Email chain among in‐house 
                                                 Tatsis                  Adrienne Lee;  and Confidential  Privilege; Work     counsel (Jordan Vaeth*) and 
                                                                         Michelle Smith ‐ Draft           Product             BlackBerry employees regarding 
                                                                                                                              draft communication to carrier 
                                                                                                                              and work performed at the 
                                                                                                                              direction of in‐house counsel in 
                                                                                                                              response to the Detwiler Report,               Waived in 
                                                                                                                              and in anticipation of potential               part; 
                                                                                                                              legal proceedings involving the                produce in 
                                                                                                                              Detwiler Report.                               redacted 
                                                                                                                                                                AC/WP        format
        369 4/16/2013 Sarah Tatsis               John Powell             Jordan Vaeth* RE: Privileged  Attorney‐Client        Email chain among in‐house 
                                                                                       and Confidential  Privilege; Work      counsel (Jordan Vaeth*) and 
                                                                                       ‐ Draft           Product              BlackBerry employees regarding 
                                                                                                                              draft communication to carrier 
                                                                                                                              and work performed at the 
                                                                                                                              direction of in‐house counsel in 
                                                                                                                              response to the Detwiler Report,               Waived in 
                                                                                                                              and in anticipation of potential               part; 
                                                                                                                              legal proceedings involving the                produce in 
                                                                                                                              Detwiler Report.                               redacted 
                                                                                                                                                                AC/WP        format
        370 4/16/2013 John Kinney                John Powell; Sarah      Jordan Vaeth*;  RE: Privileged  Attorney‐Client      Email chain among in‐house 
                                                 Tatsis                  Adrienne Lee;  and Confidential  Privilege; Work     counsel (Jordan Vaeth*) and 
                                                                         Michelle Smith ‐ Draft           Product             BlackBerry employees regarding 
                                                                                                                              draft communication to carrier 
                                                                                                                              and work performed at the 
                                                                                                                              direction of in‐house counsel in 
                                                                                                                              response to the Detwiler Report,               Waived in 
                                                                                                                              and in anticipation of potential               part; 
                                                                                                                              legal proceedings involving the                produce in 
                                                                                                                              Detwiler Report.                               redacted 
                                                                                                                                                                AC/WP        format




Document: 1351089                                                                                                                                                                Page 13 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                          Marvin Pearlstein v.
                                                                                                                                                                            BlackBerry Limited, Case
                                                                                                                                                                      No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC            Subject           PrivilegeAsserted   GeneralDescription                RULING           NOTES
    371 4/16/2013 Sarah Tatsis                   John Powell; John       Jordan Vaeth* RE: Privileged  Attorney‐Client       Email chain among in‐house 
                                                 Kinney                                and Confidential  Privilege; Work     counsel (Jordan Vaeth*) and 
                                                                                       ‐ Draft           Product             BlackBerry employees regarding 
                                                                                                                             draft communication to carrier 
                                                                                                                             and work performed at the 
                                                                                                                             direction of in‐house counsel in 
                                                                                                                             response to the Detwiler Report, 
                                                                                                                             and in anticipation of potential 
                                                                                                                             legal proceedings involving the 
                                                                                                                             Detwiler Report.




                                                                                                                                                                                Waived in 
                                                                                                                                                                                part; 
                                                                                                                                                                                produce in 
                                                                                                                                                                                redacted 
                                                                                                                                                                   AC/WP        format
        372 4/16/2013 John Kinney                Sarah Tatsis            Jordan Vaeth*;  RE: Privileged  Attorney‐Client     Email between in‐house counsel 
                                                                         Adrienne Lee;  and Confidential  Privilege; Work    (Jordan Vaeth*) and BlackBerry 
                                                                         Michelle Smith;  ‐ Draft         Product            employees regarding draft 
                                                                         John Powell                                         communication to carrier and 
                                                                                                                             work performed at the direction 
                                                                                                                             of in‐house counsel in response to 
                                                                                                                             the Detwiler Report, and in                        Waived in 
                                                                                                                             anticipation of potential legal                    part; 
                                                                                                                             proceedings involving the                          produce in 
                                                                                                                             Detwiler Report.                                   redacted 
                                                                                                                                                                   AC/WP        format
        373 4/16/2013 John Powell                Sarah Tatsis; John      Jordan Vaeth* Re: Privileged  Attorney‐Client       Email chain among in‐house 
                                                 Kinney                                and Confidential  Privilege; Work     counsel (Jordan Vaeth*) and 
                                                                                       ‐ Draft           Product             BlackBerry employees regarding 
                                                                                                                             draft communication to carrier 
                                                                                                                             and work performed at the 
                                                                                                                             direction of in‐house counsel in 
                                                                                                                             response to the Detwiler Report,                   Waived in 
                                                                                                                             and in anticipation of potential                   part; 
                                                                                                                             legal proceedings involving the                    produce in 
                                                                                                                             Detwiler Report.                                   redacted 
                                                                                                                                                                   AC/WP        format
        374 4/16/2013 John Powell                John Kinney; Sarah      Jordan Vaeth*;  Re: Privileged  Attorney‐Client     Email chain among in‐house 
                                                 Tatsis                  Adrienne Lee;  and Confidential  Privilege; Work    counsel (Jordan Vaeth*) and 
                                                                         Michelle Smith ‐ Draft           Product            BlackBerry employees regarding 
                                                                                                                             draft communication to carrier 
                                                                                                                             and work performed at the 
                                                                                                                             direction of in‐house counsel in 
                                                                                                                             response to the Detwiler Report,                   Waived in 
                                                                                                                             and in anticipation of potential                   part; 
                                                                                                                             legal proceedings involving the                    produce in 
                                                                                                                             Detwiler Report.                                   redacted 
                                                                                                                                                                   AC/WP        format




Document: 1351089                                                                                                                                                                   Page 14 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                                          Marvin Pearlstein v.
                                                                                                                                                                            BlackBerry Limited, Case
                                                                                                                                                                      No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate    Author                         Recipient               CC                Subject           PrivilegeAsserted   GeneralDescription                RULING       NOTES
    375 4/16/2013 John Kinney                    John Powell; Sarah      Jordan Vaeth*;    RE: Privileged  Attorney‐Client       Email chain among in‐house 
                                                 Tatsis                  Adrienne Lee;     and Confidential  Privilege; Work     counsel (Jordan Vaeth*) and 
                                                                         Michelle Smith    ‐ Draft           Product             BlackBerry employees regarding 
                                                                                                                                 draft communication to carrier 
                                                                                                                                 and work performed at the 
                                                                                                                                 direction of in‐house counsel in 
                                                                                                                                 response to the Detwiler Report,               Waived in 
                                                                                                                                 and in anticipation of potential               part; 
                                                                                                                                 legal proceedings involving the                produce in 
                                                                                                                                 Detwiler Report.                               redacted 
                                                                                                                                                                   AC/WP        format
        376 4/16/2013 John Powell                John Kinney; Sarah      Jordan Vaeth*;  Re: Privileged  Attorney‐Client         Email chain among in‐house 
                                                 Tatsis                  Adrienne Lee;  and Confidential  Privilege; Work        counsel (Jordan Vaeth*) and 
                                                                         Michelle Smith ‐ Draft           Product                BlackBerry employees regarding 
                                                                                                                                 draft communication to carrier 
                                                                                                                                 and work performed at the 
                                                                                                                                 direction of in‐house counsel in 
                                                                                                                                 response to the Detwiler Report,               Waived in 
                                                                                                                                 and in anticipation of potential               part; 
                                                                                                                                 legal proceedings involving the                produce in 
                                                                                                                                 Detwiler Report.                               redacted 
                                                                                                                                                                   AC/WP        format
        377 4/16/2013 John Kinney                Sarah Tatsis                              RE: Draft        Attorney‐Client      Email chain among BlackBerry 
                                                                                                            Privilege; Work      employees regarding draft 
                                                                                                            Product              communication to carrier 
                                                                                                                                 regarding work performed at the 
                                                                                                                                 direction of in‐house counsel in 
                                                                                                                                 response to the Detwiler Report,               Waived in 
                                                                                                                                 and in anticipation of potential               part; 
                                                                                                                                 legal proceedings involving the                produce in 
                                                                                                                                 Detwiler Report.                               redacted 
                                                                                                                                                                   AC/WP        format
        390 4/25/2013 John Powell                Kristian Tear           Sarah Tatsis;  Privileged and  Attorney‐Client          Email chain among in‐house 
                                                                         Jordan Vaeth* confidential ‐‐  Privilege                counsel (Jordan Vaeth*) and 
                                                                                        Summary of                               BlackBerry employees regarding 
                                                                                        Returns                                  work performed at the direction 
                                                                                        Information for                          of in house counsel for 
                                                                                        Z10                                      BlackBerry's response to the 
                                                                                                                                 Detwiler Report.
                                                                                                                                                                   AC           Waived
        391 4/25/2013 Kristian Tear              John Powell             Sarah Tatsis;  Re: Privileged  Attorney‐Client          Email chain among in‐house 
                                                                         Jordan Vaeth* and confidential ‐ Privilege              counsel (Jordan Vaeth*) and 
                                                                                        ‐ Summary of                             BlackBerry employees regarding 
                                                                                        Returns                                  work performed at the direction 
                                                                                        Information for                          of in house counsel for 
                                                                                        Z10                                      BlackBerry's response to the 
                                                                                                                                 Detwiler Report.
                                                                                                                                                                   AC           Waived
        392 4/25/2013 Sarah Tatsis               John Powell             Jordan Vaeth*;  Privileged and  Attorney‐Client         Email between in‐house counsel 
                                                                         Mike Heisz      confidential ‐‐  Privilege              (Jordan Vaeth*) and BlackBerry 
                                                                                         Summary of                              employees regarding work 
                                                                                         Returns                                 performed at the direction of in 
                                                                                         Information for                         house counsel for BlackBerry's 
                                                                                         Z10                                     response to the Detwiler Report.

                                                                                                                                                                 AC             Waived




Document: 1351089                                                                                                                                                                   Page 15 of 16
Log of Privileged Documents Challenged by Plaintiffs, November 9, 2018                                                                                         Marvin Pearlstein v.
                                                                                                                                                           BlackBerry Limited, Case
                                                                                                                                                     No.  1:13‐CV‐07060 (CM)(KHP)




Number DocDate              Author               Recipient               CC   Subject         PrivilegeAsserted GeneralDescription                RULING       NOTES
    412 5/7/2013            John Powell          Sarah Tatsis; Mike           FW: Urgent      Attorney‐Client  Email chain among in house 
                                                 Heisz                        review required Privilege         counsel (James Markson* and                    Emails at 
                                                                                                                Stepheny Whitney) and BlackBerry               bottom of 
                                                                                                                employees providing legal advice               chain to be 
                                                                                                                regarding potential                            redacted; 
                                                                                                                communications with customers.                 top email to 
                                                                                                                                                               be 
                                                                                                                                                AC in part     produced.




Document: 1351089                                                                                                                                                  Page 16 of 16
